 


109 HR 6275 IH: Health Equity and Justice Act of 2006
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6275 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Mrs. Christensen (for herself, Mr. Davis of Alabama, and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce, the Judiciary, Ways and Means, and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve the health of minority individuals. 
 
 
1.Short titleThis Act may be cited as the Health Equity and Justice Act of 2006.  
2.Table of contentsThe table of contents of this Act is as follows: 

Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Culturally and linguistically appropriate health care 
Sec. 101. Amendment to the Public Health Service Act. 
Sec. 102. Standards for language access services. 
Sec. 103. Federal reimbursement for culturally and linguistically appropriate services under the Medicare, Medicaid and State Children’s Health Insurance Program. 
Sec. 104. Increasing understanding of health literacy. 
Sec. 105. Report on Federal efforts to provide culturally and linguistically appropriate healthcare services. 
Sec. 106. General Accounting Office report on impact of language access services. 
Sec. 107. Definitions. 
Sec. 108. Treatment of the Medicare part B program under title VI of the Civil Rights Act of 1964. 
Title II—Health Workforce Diversity 
Sec. 201. Amendment to the Public Health Service Act. 
Sec. 202. Health Careers Opportunity Program. 
Sec. 203. Program of Excellence in Health Professions Education for Underrepresented Minorities. 
Sec. 204. Hispanic-serving health professions schools. 
Sec. 205. Health Professions Student Loan fund; authorizations of appropriations regarding students from disadvantaged backgrounds. 
Sec. 206. National Health Service Corps; recruitment and fellowships for individuals from disadvantaged backgrounds. 
Sec. 207. Loan Repayment Program of the Centers for Disease Control and Prevention. 
Sec. 208. Cooperative agreements for online degree programs at schools of public health and schools of allied health. 
Sec. 209. Mid-career health professions scholarship program. 
Sec. 210. Strengthening and expanding rural health provider networks. 
Sec. 211. National report on the preparedness of health professionals to care for diverse populations. 
Sec. 212. Scholarship and fellowship programs. 
Sec. 213. Advisory Committee on Health Professions Training for Diversity. 
Sec. 214. McNair Postbaccalaureate Achievement program. 
Title III—Data collection and reporting 
Sec. 301. Amendment to the Public Health Service Act. 
Sec. 302. Collection of race and ethnicity data by the Social Security Administration. 
Sec. 303. Revision of HIPAA claims standards. 
Sec. 304. National Center for Health Statistics. 
Sec. 305. Geo-access study. 
Sec. 306. Racial, ethnic, and linguistic data collected by the Federal Government. 
Title IV—Accountability and Evaluation 
Subtitle A—General provisions 
Sec. 401. Report on workforce diversity. 
Sec. 402. Federal agency plan to eliminate disparities and improve the health of minority populations. 
Sec. 403. Accountability within the Department of Health and Human Services. 
Sec. 404. Office of Minority Health Disparity Elimination. 
Sec. 405. Establishment of the Indian Health Service as an agency of the Public Health Service. 
Sec. 406. Establishment of individual offices of minority health within agencies of the Public Health Service. 
Sec. 407. Office of Minority Health at the Centers for Medicare and Medicaid Services. 
Sec. 408. Office of Minority Affairs at the Food and Drug Administration. 
Sec. 409. Safety and effectiveness of drugs with respect to racial and ethnic background. 
Sec. 410. United States Commission on Civil Rights. 
Sec. 411. Sense of Congress concerning full funding of activities to eliminate racial and ethnic health disparities. 
Sec. 412. Guidelines for disease screening for minority patients. 
Subtitle B—Improving environmental justice 
Sec. 421. Definitions. 
Sec. 422. Environmental justice responsibilities of Federal agencies. 
Sec. 423. Interagency environmental justice working group. 
Sec. 424. Federal agency strategies. 
Sec. 425. Federal Environmental Justice Advisory Committee. 
Sec. 426. Human health and environmental research, data collection and analysis. 
Title V—Health Empowerment Zones 
Sec. 501. Health empowerment zones.   
ICulturally and linguistically appropriate health care 
101.Amendment to the Public Health Service ActThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following: 
 
XXIXCulturally and linguistically appropriate Healthcare 
2900.DefinitionsIn this title: 
(1)Appropriate Healthcare servicesThe term appropriate healthcare services includes services or treatments to address physical, mental, and behavioral disorders or syndromes.  
(2)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or group or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688) (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.  
(3)Limited English proficientThe term limited English proficient with respect to an individual means an individual who cannot speak, read, write, or understand the English language at a level that permits them to interact effectively with clinical or nonclinical staff at a healthcare organization.  
(4)Minority 
(A)In generalThe terms minority and minorities refer to individuals from a minority group.  
(B)PopulationsThe term minority, with respect to populations, refers to racial and ethnic minority groups.  
(5)Minority GroupThe term minority group has the meaning given the term racial and ethnic minority group.  
(6)Racial and ethnic minority GroupThe term racial and ethnic minority group means American Indians and Alaska Natives, African Americans (including Caribbean Blacks and Africans), Asian Americans, Hispanics (including Latinos), and Native Hawaiians and other Pacific Islanders.  
(7)StateThe term State means each of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the Indian tribes, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.  
2901.Improving access to services for individuals with Limited English proficiency 
(a)PurposeAs provided in Executive Order 13166, it is the purpose of this section— 
(1)to improve access to federally conducted and federally assisted programs and activities for individuals who are limited in their English proficiency;  
(2)to require each Federal agency to examine the services it provides and develop and implement a system by which limited English proficient individuals can enjoy meaningful access to those services consistent with, and without substantially burdening, the fundamental mission of the agency;  
(3)to require each Federal agency to ensure that recipients of Federal financial assistance provide meaningful access to their limited English proficient applicants and beneficiaries;  
(4)to ensure that recipients of Federal financial assistance take reasonable steps, consistent with the guidelines set forth in the Limited English Proficient Guidance of the Department of Justice (as issued on June 12, 2002), to ensure meaningful access to their programs and activities by limited English proficient individuals; and  
(5)to ensure compliance with title VI of the Civil Rights Act of 1964 and that healthcare providers and organizations do not discriminate in the provision of services.  
(b)Federally conducted programs and activities 
(1)In generalNot later than 120 days after the date of enactment of this Act, each Federal agency that carries out health care-related activities shall prepare a plan to improve access to the federally conducted health care-related programs and activities of the agency by limited English proficient individuals.  
(2)Plan requirementEach plan under paragraph (1) shall be consistent with the standards set forth in section 102 of the Healthcare Equality and Accountability Act, and shall include the steps the agency will take to ensure that limited English proficient individuals have access to the agency’s health care-related programs and activities. Each agency shall send a copy of such plan to the Department of Justice, which shall serve as the central repository of the agencies’ plans.  
(c)Federally assisted programs and activities 
(1)In generalNot later than 120 days after the date of enactment of this Act, each Federal agency providing health care-related Federal financial assistance shall ensure that the guidance for recipients of Federal financial assistance developed by the agency to ensure compliance with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is specifically tailored to the recipients of such assistance and is consistent with the standards described in section 102 of the Healthcare Equality and Accountability Act. Each agency shall send a copy of such guidance to the Department of Justice which shall serve as the central repository of the agencies’ plans. After approval by the Department of Justice, each agency shall publish its guidance document in the Federal Register for public comment.  
(2)RequirementsThe agency-specific guidance developed under paragraph (1) shall— 
(A)detail how the general standards established under section 102 of the Healthcare Equality and Accountability Act will be applied to the agency’s recipients; and  
(B)take into account the types of health care services provided by the recipients, the individuals served by the recipients, and other factors set out in such standards.  
(3)Existing guidancesA Federal agency that has developed a guidance for purposes of title VI of the Civil Rights Act of 1964 that the Department of Justice determines is consistent with the standards described in section 102 of the Healthcare Equality and Accountability Act shall examine such existing guidance, as well as the programs and activities to which such guidance applies, to determine if modification of such guidance is necessary to comply with this subsection.  
(4)ConsultationEach Federal agency shall consult with the Department of Justice in establishing the guidances under this subsection.  
(d)Consultations 
(1)In generalIn carrying out this section, each Federal agency that carriers out health care-related activities shall ensure that stakeholders, such as limited English proficient individuals and their representative organizations, recipients of Federal assistance, and other appropriate individuals or entities, have an adequate and comparable opportunity to provide input with respect to the actions of the agency.  
(2)EvaluationEach Federal agency described in paragraph (1) shall evaluate the— 
(A)particular needs of the limited English proficient individuals served by the agency, and by a recipient of assistance provided by the agency;  
(B)burdens of compliance with the agency guidance and its recipients of the requirements of this section; and  
(C)outcomes or effectiveness of services.  
2902.National Standards for culturally and linguistically appropriate services in HealthcareRecipients of Federal financial assistance from the Secretary shall, to the extent reasonable and practicable after applying the 4-factor analysis described in title V of the Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition Against National Origin Discrimination Affecting Limited-English Proficient Persons (June 12, 2002)— 
(1)implement strategies to recruit, retain, and promote individuals at all levels of the organization to maintain a diverse staff and leadership that can provide culturally and linguistically appropriate healthcare to patient populations of the service area of the organization;  
(2)ensure that staff at all levels and across all disciplines of the organization receive ongoing education and training in culturally and linguistically appropriate service delivery;  
(3)offer and provide language assistance services, including bilingual staff and interpreter services, at no cost to each patient with limited English proficiency at all points of contact, in a timely manner during all hours of operation;  
(4)notify patients of their right to receive language assistance services in their primary language;  
(5)ensure the competence of language assistance provided to limited English proficient patients by interpreters and bilingual staff, and ensure that family, particularly minor children, and friends are not used to provide interpretation services— 
(A)except in case of emergency; or  
(B)except on request of the patient, who has been informed in his or her preferred language of the availability of free interpretation services;  
(6)make available easily understood patient-related materials, if such materials exist for non-limited English proficient patients, including information or notices about termination of benefits and post signage in the languages of the commonly encountered groups or groups represented in the service area of the organization;  
(7)develop and implement clear goals, policies, operational plans, and management accountability and oversight mechanisms to provide culturally and linguistically appropriate services;  
(8)conduct initial and ongoing organizational assessments of culturally and linguistically appropriate services-related activities and integrate valid linguistic competence-related measures into the internal audits, performance improvement programs, patient satisfaction assessments, and outcomes-based evaluations of the organization;  
(9)ensure that, consistent with the privacy protections provided for under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note)— 
(A)data on the individual patient’s race, ethnicity, and primary language are collected in health records, integrated into the organization’s management information systems, and periodically updated; and  
(B)if the patient is a minor or is incapacitated, the primary language of the parent or legal guardian is collected;  
(10)maintain a current demographic, cultural, and epidemiological profile of the community as well as a needs assessment to accurately plan for and implement services that respond to the cultural and linguistic characteristics of the service area of the organization;  
(11)develop participatory, collaborative partnerships with communities and utilize a variety of formal and informal mechanisms to facilitate community and patient involvement in designing and implementing culturally and linguistically appropriate services-related activities;  
(12)ensure that conflict and grievance resolution processes are culturally and linguistically sensitive and capable of identifying, preventing, and resolving cross-cultural conflicts or complaints by patients;  
(13)regularly make available to the public information about their progress and successful innovations in implementing the standards under this section and provide public notice in their communities about the availability of this information; and  
(14)if requested, regularly make available to the head of each Federal entity from which Federal funds are received, information about their progress and successful innovations in implementing the standards under this section as required by the head of such entity.  
2903.Robert T. Matsui Center for Cultural and Linguistic Competence in Healthcare 
(a)EstablishmentThe Secretary, acting through the Director of the Office of Minority Health Disparity Elimination, shall establish and support a center to be known as the Robert T. Matsui Center for Cultural and Linguistic Competence in Healthcare (referred to in this section as the Center) to carry out the following activities: 
(1)Remote medical interpretingThe Center shall provide remote medical interpreting, directly or through contracts, to healthcare providers who otherwise would be unable to provide language interpreting services, at reasonable or no cost as determined appropriate by the Director of the Center. Methods of interpretation may include remote, simultaneous or consecutive interpreting through telephonic systems, video conferencing, and other methods determined appropriate by the Secretary for patients with limited English proficiency. The quality of such interpreting shall be monitored and reported publicly. Nothing in this paragraph shall be construed to limit the ability of healthcare providers or organizations to provide medical interpreting services directly and obtain reimbursement for such services as provided for under the medicare, medicaid or SCHIP programs under titles XVIII, XIX, or XXI of the Social Security Act.  
(2)Model language assistance programsThe Center shall provide for the collection and dissemination of information on current model language assistance programs and strategies to improve language access to healthcare for individuals with limited English proficiency, including case studies using de-identified patient information, program summaries, and program evaluations.  
(3)Medical interpreting guidelines 
(A)In generalThe Center shall convene a national working group to develop medical interpreting and translation guidelines and standards for— 
(i)the provision of services;  
(ii)the actual practice of interpreting;  
(iii)the training of medical interpreters and translators, developed by interpreters and translators.  
(B)PublicationNot later than 18 months after the date of enactment of this Act, the Center shall publish guidelines and standards developed under this paragraph in the Federal Register.  
(4)Internet Health ClearinghouseThe Center shall develop and maintain an Internet clearinghouse to reduce medical errors and improve medical outcomes and reduce healthcare costs caused by communication with individuals with limited English proficiency or low functional health literacy and reduce or eliminate the duplication of effort to translate materials by— 
(A)developing and making available templates for standard documents that are necessary for patients and consumers to access and make educated decisions about their healthcare, including— 
(i)administrative and legal documents such as informed consent, advanced directives, and waivers of rights;  
(ii)clinical information such as how to take medications, how to prevent transmission of a contagious disease, and other prevention and treatment instructions;  
(iii)patient education and outreach materials such as immunization notices, health warnings, or screening notices; and  
(iv)additional health or healthcare-related materials as determined appropriate by the Director of the Center;  
(B)ensuring that the documents the posted in English and non-English languages and are culturally appropriate;  
(C)allowing public review of the documents before dissemination in order to ensure that the documents are understandable and culturally appropriate for the target populations;  
(D)allowing healthcare providers to customize the documents for their use;  
(E)facilitating access to these documents;  
(F)providing technical assistance with respect to the access and use of such information; and  
(G)carrying out any other activities the Secretary determines to be useful to fulfill the purposes of the Clearinghouse.  
(5)Provision of informationThe Center shall provide information relating to culturally and linguistically competent healthcare for minority populations residing in the United States to all healthcare providers and healthcare organizations at no cost. Such information shall include— 
(A)tenets of culturally and linguistically competent care;  
(B)cultural and linguistic competence self-assessment tools;  
(C)cultural and linguistic competence training tools;  
(D)strategic plans to increase cultural and linguistic competence in different types of healthcare organizations; and  
(E)resources for cultural competence information for educators, practitioners and researchers.  
(b)DirectorThe Center shall be headed by a Director who shall be appointed by, and who shall report to, the Deputy Assistant Secretary for Minority Health Disparity Elimination.  
(c)Availability of language accessThe Director shall collaborate with the Administrator of the Centers for Medicare and Medicaid Services and the Administrator of the Health Resources and Services Administration, to notify healthcare providers and healthcare organizations about the availability of language access services by the Center.  
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2006 through 2011.  
2904.Innovations in language access grants 
(a)In generalThe Secretary, acting through the Administrator of the Centers for Medicare and Medicaid Services, the Administrator of the Health Resources and Services Administration, the Secretary of Education, and the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall award grants to eligible entities to enable such entities to design, implement, and evaluate innovative, cost-effective programs to improve language access to healthcare for individuals with limited English proficiency.  
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a city, county, Indian tribe, State, territory, community-based and other nonprofit organization, health center or community clinic, university, college, or other entity designated by the Secretary; and  
(2)prepare and submit to the Secretary an application, at such time, in such manner, and accompanied by such additional information as the Secretary may require.  
(c)Use of fundsAn entity shall use funds received under a grant under this section to— 
(1)develop, implement, and evaluate models of providing real-time interpretation services through in-person interpretation, communications, and computer technology, including the Internet, teleconferencing, or video conferencing;  
(2)develop short-term medical interpretation training courses and incentives for bilingual healthcare staff who are asked to interpret in the workplace;  
(3)develop formal training programs for individuals interested in becoming dedicated healthcare interpreters;  
(4)provide staff language training instruction which shall include information on the practical limitations of such instruction for non-native speakers;  
(5)provide basic healthcare-related English language instruction for limited English proficient individuals; and  
(6)develop other language assistance services as determined appropriate by the Secretary.  
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to entities that have developed partnerships with organizations or agencies with experience in language access services.  
(e)EvaluationAn entity that receives a grant under this section shall submit to the Secretary an evaluation that describes the activities carried out with funds received under the grant, and how such activities improved access to healthcare services and the quality of healthcare for individuals with limited English proficiency. Such evaluation shall be collected and disseminated through the Center for Linguistic and Cultural Competence in Healthcare established under section 2903.  
(f)Grantee conventionThe Secretary, acting through the Director of the Center for Linguistic and Cultural Competence in Healthcare, shall at the end of the grant cycle convene grantees under this section to share findings and develop and disseminate model programs and practices.  
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2006 through 2011.  
2905.Research on language access 
(a)In generalThe Director of the Agency for Healthcare Research and Quality, in collaboration with the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall expand research concerning— 
(1)the barriers to healthcare services including mental and behavioral services that are faced by limited English proficient individuals;  
(2)the impact of language barriers on the quality of healthcare and the health status of limited English proficient individuals and populations;  
(3)healthcare provider attitudes, knowledge, and awareness of the barriers described in paragraphs (1) and (2);  
(4)the means by which language access services are provided to limited English proficient individuals and how such services are effective in improving the quality of care;  
(5)the cost-effectiveness of providing language access; and  
(6)optimal approaches for delivering language access.  
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2006 through 2011.  
2906.Information about Federal Health programs for Limited English proficient populationsThe Secretary shall provide for a means by which limited English proficient individuals who are seeking information about, or assistance with, Federal healthcare programs may obtain such information or assistance. .  
102.Standards for language access servicesNot later than 120 days after the date of enactment of this Act, the head of each Federal agency that carries out health care-related activities shall develop and adopt a guidance on language services for those with limited English proficiency who attempt to have access to or participate in such activities that provides at the minimum the factors and principles set forth in the Department of Justice guidance published on June 12, 2002.  
103.Federal reimbursement for culturally and linguistically appropriate services under the Medicare, Medicaid and State Children’s Health Insurance Program 
(a)Demonstration project promoting access for medicare beneficiaries with Limited English proficiency 
(1)In generalThe Secretary shall conduct a demonstration project (in this section referred to as the project) to demonstrate the impact on costs and health outcomes of providing reimbursement for interpreter services to certain medicare beneficiaries who are limited English proficient in urban and rural areas.  
(2)ScopeThe Secretary shall carry out the project in not less than 30 States through contracts with— 
(A)health plans (under part C of title XVIII of the Social Security Act);  
(B)small providers;  
(C)hospitals; and  
(D)community-based clinics.  
(3)DurationEach contract entered into under the project shall extend over a period of not longer than 2 years.  
(4)ReportUpon completion of the project, the Secretary shall submit a report to Congress on the project which shall include recommendations regarding the extension of such project to the entire medicare program.  
(5)EvaluationThe Director of the Agency for Healthcare Research and Quality shall award grants to public and private nonprofit entities for the evaluation of the project. Such evaluations shall focus on access, utilization, efficiency, cost-effectiveness, patient satisfaction, and select health outcomes.  
(b)MedicaidSection 1903(a)(3) of the Social Security Act (42 U.S.C. 1396b(a)(3)) is amended— 
(1)in subparagraph (E), by striking plus at the end and inserting and; and  
(2)by adding at the end the following: 
 
(F)90 percent of the sums expended with respect to costs incurred during such quarter as are attributable to the provision of culturally and linguistically appropriate services, including oral interpretation, translations of written materials, and other cultural and linguistic services for individuals with limited English proficiency and disabilities who apply for, or receive, medical assistance under the State plan (including any waiver granted to the State plan); plus .  
(c)SCHIPSection 2105(a)(1) of the Social Security Act (42 U.S.C. 1397ee(a)) is amended— 
(1)in the matter preceding subparagraph (A), by inserting or, in the case of expenditures described in subparagraph (D)(iv), 90 percent after enhanced FMAP; and  
(2)in subparagraph (D)— 
(A)in clause (iii), by striking and at the end;  
(B)by redesignating clause (iv) as clause (v); and  
(C)by inserting after clause (iii) the following: 
 
(iv)for expenditures attributable to the provision of culturally and linguistically appropriate services, including oral interpretation, translations of written materials, and other language services for individuals with limited English proficiency and disabilities who apply for, or receive, child health assistance under the plan; and .  
(d)Effective dateThe amendments made by this section take effect on October 1, 2006.  
104.Increasing understanding of health literacy 
(a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality and the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities to improve healthcare for patient populations that have low functional health literacy.  
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be a hospital, health center or clinic, health plan, or other health entity; and  
(2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of funds 
(1)Agency for Healthcare Research and QualityGrants awarded under subsection (a) through the Agency for Healthcare Research and Quality shall be used— 
(A)to define and increase the understanding of health literacy;  
(B)to investigate the correlation between low health literacy and health and healthcare;  
(C)to clarify which aspects of health literacy have an effect on health outcomes; and  
(D)for any other activity determined appropriate by the Director of the Agency.  
(2)Health Resources and Services AdministrationGrants awarded under subsection (a) through the Health Resources and Services Administration shall be used to conduct demonstration projects for interventions for patients with low health literacy that may include— 
(A)the development of new disease management programs for patients with low health literacy;  
(B)the tailoring of existing disease management programs addressing mental and physical health conditions for patients with low health literacy;  
(C)the translation of written health materials for patients with low health literacy;  
(D)the identification, implementation, and testing of low health literacy screening tools;  
(E)the conduct of educational campaigns for patients and providers about low health literacy; and  
(F)other activities determined appropriate by the Administrator of the Health Resources and Services Administration.  
(d)DefinitionsIn this section, the term low health literacy means the inability of an individual to obtain, process, and understand basic health information and services needed to make appropriate health decisions.  
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2006 through 2011.  
105.Report on Federal efforts to provide culturally and linguistically appropriate healthcare servicesNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary of Health and Human Services shall enter into a contract with the Institute of Medicine for the preparation and publication of a report that describes Federal efforts to ensure that all individuals have meaningful access to culturally and linguistically appropriate healthcare services. Such report shall include— 
(1)a description and evaluation of the activities carried out under this Act; and  
(2)a description of best practices, model programs, guidelines, and other effective strategies for providing access to culturally and linguistically appropriate healthcare services.  
106.General Accounting Office report on impact of language access servicesNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall examine, and prepare and publish a report on, the impact of language access services on the health and healthcare of limited English proficient populations. Such report shall include— 
(1)recommendations on the development and implementation of policies and practices by healthcare organizations and providers for limited English proficient patient populations;  
(2)a description of the effect of providing language access services on quality of healthcare and access to care and reduced medical error; and  
(3)a description of the costs associated with or savings related to provision of language access services.  
107.DefinitionsIn this title: 
(1)Incorporated definitionsThe definitions contained in section 2900 of the Public Health Service Act, as added by section 101, shall apply.  
(2)SecretaryThe term Secretary means the Secretary of Health and Human Services.  
108.Treatment of the Medicare part B program under title VI of the Civil Rights Act of 1964A payment provider of services or physician or other supplier under part B of title XVIII of the Social Security Act shall be deemed a grant, and not a contract of insurance or guaranty, for the purposes of title VI of the Civil Rights Act of 1964.  
IIHealth Workforce Diversity 
201.Amendment to the Public Health Service ActTitle XXIX of the Public Health Service Act, as added by section 101, is amended by adding at the end the following: 
 
ADiversifying the Healthcare workplace 
2911.Report on workforce Diversity 
(a)In generalNot later than July 1, 2006, and biannually thereafter, the Secretary, acting through the director of each entity within the Department of Health and Human Services, shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on health workforce diversity.  
(b)RequirementThe report under subsection (a) shall contain the following information: 
(1)A description of any grant support that is provided by each entity for workforce diversity initiatives with the following information— 
(A)the number of grants made;  
(B)the purpose of the grants;  
(C)the populations served through the grants;  
(D)the organizations and institutions receiving the grants; and  
(E)the tracking efforts that were used to follow the progress of participants.  
(2)A description of the entity’s plan to achieve workforce diversity goals that includes, to the extent relevant to such entity— 
(A)the number of underrepresented minority health professionals that will be needed in various disciplines over the next 10 years to achieve population parity;  
(B)the level of funding needed to fully expand and adequately support health professions pipeline programs;  
(C)the impact such programs have had on the admissions practices and policies of health professions schools;  
(D)the management strategy necessary to effectively administer and institutionalize health profession pipeline programs; and  
(E)the impact that the Government Performance and Results Act (GPRA) has had on evaluating the performance of grantees and whether the GPRA is the best assessment tool for programs under titles VII and VIII.  
(3)A description of measurable objectives of each entity relating to workforce diversity initiatives.  
(c)Public availabilityThe report under subsection (a) shall be made available for public review and comment.  
2912.National Working Group on Workforce Diversity 
(a)In generalThe Secretary, acting through the Bureau of Health Professions within the Health Resources and Services Administration, shall award a grant to an entity determined appropriate by the Secretary for the establishment of a national working group on workforce diversity.  
(b)RepresentationIn establishing the national working group under subsection (a), the grantee shall ensure that the group has representation from the following entities: 
(1)The Health Resources and Services Administration.  
(2)The Department of Health and Human Services Data Council.  
(3)The Office of Minority Health Disparity Elimination.  
(4)The Bureau of Labor Statistics of the Department of Labor.  
(5)The Public Health Practice Program Office—Office of Workforce Policy and Planning.  
(6)The National Center on Minority Health and Health Disparities.  
(7)The Agency for Healthcare Research and Quality.  
(8)The Institute of Medicine Study Committee for the 2004 workforce diversity report.  
(9)The Indian Health Service.  
(10)Academic institutions.  
(11)Consumer organizations.  
(12)Health professional associations, including those that represent underrepresented minority populations.  
(13)Researchers in the area of health workforce.  
(14)Health workforce accreditation entities.  
(15)Private foundations that have sponsored workforce diversity initiatives.  
(16)Not less than 5 health professions students representing various health profession fields and levels of training.  
(c)ActivitiesThe working group established under subsection (a) shall convene at least twice each year to complete the following activities: 
(1)Review current public and private health workforce diversity initiatives.  
(2)Identify successful health workforce diversity programs and practices.  
(3)Examine challenges relating to the development and implementation of health workforce diversity initiatives.  
(4)Draft a national strategic work plan for health workforce diversity, including recommendations for public and private sector initiatives.  
(5)Develop a framework and methods for the evaluation of current and future health workforce diversity initiatives.  
(6)Develop recommended standards for workforce diversity that could be applicable to all health professions programs and programs funded under this Act.  
(7)Develop curriculum guidelines for diversity training.  
(8)Develop a strategy for the inclusion of community members on admissions committees for health profession schools.  
(9)Other activities determined appropriate by the Secretary.  
(d)Annual reportNot later than 1 year after the establishment of the working group under subsection (a), and annually thereafter, the working group shall prepare and make available to the general public for comment, an annual report on the activities of the working group. Such report shall include the recommendations of the working group for improving health workforce diversity.  
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2913.Technical Clearinghouse for Health workforce Diversity 
(a)In generalThe Secretary, acting through the Office of Minority Health Disparity Elimination, and in collaboration with the Bureau of Health Professions within the Health Resources and Services Administration, shall establish a technical clearinghouse on health workforce diversity within the Office of Minority Health Disparity Elimination and coordinate current and future clearinghouses.  
(b)Information and servicesThe clearinghouse established under subsection (a) shall offer the following information and services: 
(1)Information on the importance of health workforce diversity.  
(2)Statistical information relating to underrepresented minority representation in health and allied health professions and occupations.  
(3)Model health workforce diversity practices and programs.  
(4)Admissions policies that promote health workforce diversity and are in compliance with Federal and State laws.  
(5)Lists of scholarship, loan repayment, and loan cancellation grants as well as fellowship information for underserved populations for health professions schools.  
(6)Foundation and other large organizational initiatives relating to health workforce diversity.  
(c)ConsultationIn carrying out this section, the Secretary shall consult with non-Federal entities which may include minority health professional associations to ensure the adequacy and accuracy of information.  
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2914.Evaluation of workforce Diversity initiatives 
(a)In generalThe Secretary, acting through the Bureau of Health Professions within the Health Resources and Services Administration, shall award grants to eligible entities for the conduct of an evaluation of current health workforce diversity initiatives funded by the Department of Health and Human Services.  
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a city, county, Indian tribe, State, territory, community-based nonprofit organization, health center, university, college, or other entity determined appropriate by the Secretary;  
(2)with respect to an entity that is not an academic medical center, university, or private research institution, carry out activities under the grant in partnership with an academic medical center, university, or private research institution; and  
(3)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of fundsAmounts awarded under a grant under subsection (a) shall be used to support the following evaluation activities: 
(1)Determinations of measures of health workforce diversity success.  
(2)The short- and long-term tracking of participants in health workforce diversity pipeline programs funded by the Department of Health and Human Services.  
(3)Assessments of partnerships formed through activities to increase health workforce diversity.  
(4)Assessments of barriers to health workforce diversity.  
(5)Assessments of policy changes at the Federal, State, and local levels.  
(6)Assessments of coordination within and between Federal agencies and other institutions.  
(7)Other activities determined appropriate by the Secretary and the Working Group established under section 2912.  
(d)ReportNot later than 1 year after the date of enactment of this title, the Bureau of Health Professions within the Health Resources and Services Administration shall prepare and make available for public comment a report that summarizes the findings made by entities under grants under this section.  
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2915.Data collection and reporting by Health professional schools 
(a)In generalThe Secretary, acting through the Bureau of Health Professions of the Health Resources and Services Administration and the Office of Minority Health Disparity Elimination, shall establish an aggregated database on health professional students.  
(b)Requirement to collect dataEach health professional school (including medical, dental, and nursing schools) and allied health profession school and program that receives Federal funds shall collect race, ethnicity, and language proficiency data concerning those students enrolled at such schools or in such programs. In collecting such data, a school or program shall— 
(1)at a minimum, use the categories for race and ethnicity described in the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity and available language standards; and  
(2)if practicable, collect data on additional population groups if such data can be aggregated into the minimum race and ethnicity data categories.  
(c)Use of dataData on race, ethnicity, and primary language collected under this section shall be reported to the database established under subsection (a) on an annual basis. Such data shall be available for public use.  
(d)PrivacyThe Secretary shall ensure that all data collected under this section is protected from inappropriate internal and external use by any entity that collects, stores, or receives the data and that such data is collected without personally identifiable information.  
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2916.Support for Institutions committed to workforce Diversity 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities that demonstrate a commitment to health workforce diversity.  
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be an educational institution or entity that historically produces or trains meaningful numbers of underrepresented minority health professionals, including— 
(A)Historically Black Colleges and Universities;  
(B)Hispanic-Serving Health Professions Schools;  
(C)Hispanic-Serving Institutions;  
(D)Tribal Colleges and Universities;  
(E)Asian American and Pacific Islander-serving institutions;  
(F)institutions that have programs to recruit and retain underrepresented minority health professionals, in which a significant number of the enrolled participants are underrepresented minorities;  
(G)health professional associations, which may include underrepresented minority health professional associations; and  
(H)institutions— 
(i)located in communities with predominantly underrepresented minority populations;  
(ii)with whom partnerships have been formed for the purpose of increasing workforce diversity; and  
(iii)in which at least 20 percent of the enrolled participants are underrepresented minorities; and  
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of fundsAmounts received under a grant under subsection (a) shall be used to expand existing workforce diversity programs, implement new workforce diversity programs, or evaluate existing or new workforce diversity programs, including with respect to mental health care professions. Such programs shall enhance diversity by considering minority status as part of an individualized consideration of qualifications. Possible activities may include— 
(1)educational outreach programs relating to opportunities in the health professions;  
(2)scholarship, fellowship, grant, loan repayment, and loan cancellation programs;  
(3)post-baccalaureate programs;  
(4)academic enrichment programs, particularly targeting those who would not be competitive for health professions schools;  
(5)kindergarten through 12th grade and other health pipeline programs;  
(6)mentoring programs;  
(7)internship or rotation programs involving hospitals, health systems, health plans and other health entities;  
(8)community partnership development for purposes relating to workforce diversity; or  
(9)leadership training.  
(d)ReportsNot later than 1 year after receiving a grant under this section, and annually for the term of the grant, a grantee shall submit to the Secretary a report that summarizes and evaluates all activities conducted under the grant.  
(e)DefinitionIn this section, the term Asian American and Pacific Islander-serving institutions means institutions— 
(1)that are eligible institutions under section 312(b) of the Higher Education Act of 1965; and  
(2)that, at the time of their application, have an enrollment of undergraduate students that is made up of at least 10 percent Asian American and Pacific Islander students.  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2917.Career development for scientists and researchers 
(a)In generalThe Secretary, acting through the Director of the National Institutes of Health, the Director of the Centers for Disease Control and Prevention, the Commissioner of Food and Drugs, and the Director of the Agency for Healthcare Research and Quality, shall award grants that expand existing opportunities for scientists and researchers and promote the inclusion of underrepresented minorities in the health professions.  
(b)Research fundingThe head of each entity within the Department of Health and Human Services shall establish or expand existing programs to provide research funding to scientists and researchers in-training. Under such programs, the head of each such entity shall give priority in allocating research funding to support health research in traditionally underserved communities, including underrepresented minority communities, and research classified as community or participatory.  
(c)Data collectionThe head of each entity within the Department of Health and Human Services shall collect data on the number (expressed as an absolute number and a percentage) of underrepresented minority and nonminority applicants who receive and are denied agency funding at every stage of review. Such data shall be reported annually to the Secretary and the appropriate committees of Congress.  
(d)Student loan reimbursementThe Secretary shall establish a student loan reimbursement program to provide student loan reimbursement assistance to researchers who focus on racial and ethnic disparities in health. The Secretary shall promulgate regulations to define the scope and procedures for the program under this subsection.  
(e)Student loan cancellationThe Secretary shall establish a student loan cancellation program to provide student loan cancellation assistance to researchers who focus on racial and ethnic disparities in health. Students participating in the program shall make a minimum 5-year commitment to work at an accredited health profession school. The Secretary shall promulgate additional regulations to define the scope and procedures for the program under this subsection.  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2918.Career support for non-research Health professionals 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, the Administrator of the Substance Abuse and Mental Health Services Administration, the Administrator of the Health Resources and Services Administration, and the Administrator of the Centers for Medicare and Medicaid Services shall establish a program to award grants to eligible individuals for career support in non-research-related healthcare.  
(b)EligibilityTo be eligible to receive a grant under subsection (a) an individual shall— 
(1)be a student in a health professions school, a graduate of such a school who is working in a health profession, or a faculty member of such a school; and  
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of fundsAn individual shall use amounts received under a grant under this section to— 
(1)support the individual’s health activities or projects that involve underserved communities, including racial and ethnic minority communities;  
(2)support health-related career advancement activities; and  
(3)to pay, or as reimbursement for payments of, student loans for individuals who are health professionals and are focused on health issues affecting underserved communities, including racial and ethnic minority communities.  
(d)DefinitionIn this section, the term career in non-research-related healthcare means employment or intended employment in the field of public health, health policy, health management, health administration, medicine, nursing, pharmacy, allied health, community health, or other fields determined appropriate by the Secretary, other than in a position that involves research.  
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2919.Research on the effect of workforce Diversity on quality 
(a)In generalThe Director of the Agency for Healthcare Research and Quality, in collaboration with the Deputy Assistant Secretary for Minority Health Disparity Elimination and the Director of the National Center on Minority Health and Health Disparities, shall award grants to eligible entities to expand research on the link between health workforce diversity and quality healthcare.  
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a clinical, public health, or health services research entity or other entity determined appropriate by the Director; and  
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of fundsAmounts received under a grant awarded under subsection (a) shall be used to support research that investigates the effect of health workforce diversity on— 
(1)language access;  
(2)cultural competence;  
(3)patient satisfaction;  
(4)timeliness of care;  
(5)safety of care;  
(6)effectiveness of care;  
(7)efficiency of care;  
(8)patient outcomes;  
(9)community engagement;  
(10)resource allocation;  
(11)organizational structure; or  
(12)other topics determined appropriate by the Director.  
(d)PriorityIn awarding grants under subsection (a), the Director shall give individualized consideration to all relevant aspects of the applicant’s background. Consideration of prior research experience involving the health of underserved communities shall be such a factor.  
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2920.Health disparities education Program 
(a)EstablishmentThe Secretary, acting through the National Center on Minority Health and Health Disparities and in collaboration with the Office of Minority Health Disparity Elimination, the Office for Civil Rights, the Centers for Disease Control and Prevention, the Centers for Medicare and Medicaid Services, the Health Resources and Services Administration, and other appropriate public and private entities, shall establish and coordinate a health and healthcare disparities education program to support, develop, and implement educational initiatives and outreach strategies that inform healthcare professionals and the public about the existence of and methods to reduce racial and ethnic disparities in health and healthcare.  
(b)ActivitiesThe Secretary, through the education program established under subsection (a) shall, through the use of public awareness and outreach campaigns targeting the general public and the medical community at large— 
(1)disseminate scientific evidence for the existence and extent of racial and ethnic disparities in healthcare, including disparities that are not otherwise attributable to known factors such as access to care, patient preferences, or appropriateness of intervention, as described in the 2002 Institute of Medicine Report, Unequal Treatment;  
(2)disseminate new research findings to healthcare providers and patients to assist them in understanding, reducing, and eliminating health and healthcare disparities;  
(3)disseminate information about the impact of linguistic and cultural barriers on healthcare quality and the obligation of health providers who receive Federal financial assistance to ensure that people with limited English proficiency have access to language access services;  
(4)disseminate information about the importance and legality of racial, ethnic, and primary language data collection, analysis, and reporting;  
(5)design and implement specific educational initiatives to health care providers relating to health and health care disparities;  
(6)assess the impact of the programs established under this section in raising awareness of health and healthcare disparities and providing information on available resources.  
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2920A.Cultural competence training for Healthcare professionals 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, the Deputy Assistant Secretary for Minority Health Disparity Elimination, and the Director of the National Center for Minority Health and Health Disparities, shall award grants to eligible entities to test, implement, and evaluate models of cultural competence training, including continuing education, for healthcare providers in coordination with the initiative under section 2920(a).  
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be an academic medical center, a health center or clinic, a hospital, a health plan, a health system, or a health care professional guild (including a mental health care professional guild);  
(2)partner with a minority serving institution, minority professional association, or community-based organization representing minority populations, in addition to a research institution to carry out activities under this grant; and  
(3)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. .  
202.Health Careers Opportunity Program 
(a)PurposeIt is the purpose of this section to diversify the healthcare workforce by increasing the number of individuals from disadvantaged backgrounds in the health and allied health professions by enhancing the academic skills of students from disadvantaged backgrounds and supporting them in successfully competing, entering, and graduating from health professions training programs.  
(b)Authorization of appropriationsSection 740(c) of the Public Health Service Act (42 U.S.C. 293d(c)) is amended by striking $29,400,000 and all that follows through 2002 and inserting $50,000,000 for fiscal year 2007, and such sums as may be necessary for each of fiscal years 2008 through 2012.  
203.Program of Excellence in Health Professions Education for Underrepresented Minorities 
(a)PurposeIt is the purpose of this section to diversify the healthcare workforce by supporting programs of excellence in designated health professions schools that demonstrate a commitment to underrepresented minority populations with a focus on minority health issues, cultural and linguistic competence, and eliminating health disparities.  
(b)Authorization of appropriationSection 737(h)(1) of the Public Health Service Act (42 U.S.C. 293(h)(1)) is amended to read as follows: 
 
(1)Authorization of appropriationsFor the purpose of making grants under subsection (a), there are authorized to be appropriated $50,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012. .  
204.Hispanic-serving health professions schoolsPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following: 
 
742.Hispanic-Serving Health Professions Schools 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to Hispanic-serving health professions schools for the purpose of carrying out programs to recruit Hispanic individuals to enroll in and graduate from such schools, which may include providing scholarships and other financial assistance as appropriate.  
(b)EligibilityIn subsection (a), the term Hispanic-serving health professions school means an entity that— 
(1)is a school or program under section 799B;  
(2)has an enrollment of full-time equivalent students that is made up of at least 9 percent Hispanic students;  
(3)has been effective in carrying out programs to recruit Hispanic individuals to enroll in and graduate from the school;  
(4)has been effective in recruiting and retaining Hispanic faculty members; and  
(5)has a significant number of graduates who are providing health services to medically underserved populations or to individuals in health professional shortage areas. .  
205.Health Professions Student Loan fund; authorizations of appropriations regarding students from disadvantaged backgroundsSection 724(f)(1) of the Public Health Service Act (42 U.S.C. 292t(f)(1)) is amended by striking $8,000,000 and all that follows and inserting $35,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012..  
206.National Health Service Corps; recruitment and fellowships for individuals from disadvantaged backgrounds 
(a)In generalSection 331(b) of the Public Health Service Act (42 U.S.C. 254d(b)) is amended by adding at the end the following: 
 
(3)The Secretary shall ensure that the individuals with respect to whom activities under paragraphs (1) and (2) are carried out include individuals from disadvantaged backgrounds, including activities carried out to provide health professions students with information on the Scholarship and Repayment Programs. .  
(b)Assignment of Corps personnelSection 333(a) of the Public Health Service Act (42 U.S.C. 254f(a)) is amended by adding at the end the following: 
 
(4)In assigning Corps personnel under this section, the Secretary shall give preference to applicants who request assignment to a federally qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act) or to a provider organization that has a majority of patients who are minorities or individuals from low-income families (families with a family income that is less than 200 percent of the Official Poverty Line). .  
207.Loan Repayment Program of the Centers for Disease Control and PreventionSection 317F(c) of the Public Health Service Act (42 U.S.C. 247b–7(c)) is amended— 
(1)by striking and after 1994,; and  
(2)by inserting before the period the following: $750,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012..  
208.Cooperative agreements for online degree programs at schools of public health and schools of allied healthPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.), as amended by section 204, is further amended by adding at the end the following: 
 
743.Cooperative agreements for online degree programs 
(a)Cooperative agreementsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, in consultation with the Director of the Centers for Disease Control and Prevention, the Director of the Agency for Healthcare Research and Quality, and the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall award cooperative agreements to schools of public health and schools of allied health to design and implement online degree programs.  
(b)PriorityIn awarding cooperative agreements under this section, the Secretary shall give priority to any school of public health or school of allied health that has an established track record of serving medically underserved communities.  
(c)RequirementsAwardees must design and implement an online degree program, that meet the following restrictions: 
(1)Enrollment of individuals who have obtained a secondary school diploma or its recognized equivalent.  
(2)Maintaining a significant enrollment of underrepresented minority or disadvantaged students.  
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. .  
209.Mid-career health professions scholarship programPart B of title VII of the Public Health Service Act (as amended by section 208) is further amended by adding at the end the following: 
 
744.Mid-career Health professions scholarship Program 
(a)In generalThe Secretary may make grants to eligible schools for awarding scholarships to eligible individuals to attend the school involved, for the purpose of enabling the individuals to make a career change from a non-health profession to a health profession.  
(b)ExpensesAmounts awarded as a scholarship under this section— 
(1)subject to paragraph (2), may be expended only for tuition expenses, other reasonable educational expenses, and reasonable living expenses incurred in the attendance of the school involved; and  
(2)may be expended for stipends to eligible individuals for the enrolled period at eligible schools, except that such a stipend may not be provided to an individual for more than 4 years, and such a stipend may not exceed $35,000 per year (notwithstanding any other provision of law regarding the amount of stipends).  
(c)DefinitionsIn this section: 
(1)Eligible schoolThe term eligible school means a school of medicine, osteopathic medicine, dentistry, nursing (as defined in section 801), pharmacy, podiatric medicine, optometry, veterinary medicine, public health, chiropractic, or allied health, a school offering a graduate program in mental and behavioral health practice, or an entity providing programs for the training of physician assistants.  
(2)Eligible individualThe term eligible individual means an individual who has obtained a secondary school diploma or its recognized equivalent.  
(d)PriorityIn providing scholarships to eligible individuals, eligible schools shall give to individuals from disadvantaged backgrounds.  
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. .  
210.Strengthening and expanding rural health provider networksSection 330A of the Public Health Service Act (42 U.S.C. 254c) is amended— 
(1)in subsection (h), by adding at the end the following: 
 
(4)Rural minority, border, and Indian populationsIn making grants under this section, the Director of the Office of Rural Health Policy of the Health Resources and Services Administration, in coordination with the Director of the Indian Health Service and the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall make grants to entities that serve rural minority, border, and Indian populations.  
(5)Diversity Health training programsThe Director of the Office of Rural Health Policy of the Health Resources and Services Administration, in coordination with the Director of the Indian Health Service and the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall coordinate the awarding of grants under this section with the awarding of grants and contracts under section 765 to connect and integrate diversity health training programs. ; and  
(2)in subsection (k), as redesignated by this section, by striking and such sums as may be necessary for each of fiscal years 2003 through 2006 and inserting , such sums as may be necessary for each of fiscal years 2003 through 2005, and $60,000,000 for each of fiscal years 2006 through 2010.  
211.National report on the preparedness of health professionals to care for diverse populationsThe Secretary of Health and Human Services shall include in the report prepared under section 1707(c) of the Public Health Service Act (as added by section 404 of this Act), information relating to the preparedness of health professionals to care for racially and ethnically diverse populations. Such information, which shall be collected by the Bureau of Health Professions, shall include— 
(1)with respect to health professions education, the number and percentage of hours of classroom discussion relating to minority health issues, including cultural competence;  
(2)a description of the coursework involved in such education;  
(3)a description of the results of an evaluation of the preparedness of students in such education;  
(4)a description of the types of exposure that students have during their education to minority patient populations; and  
(5)a description of model programs and practices.  
212.Scholarship and fellowship programsSubtitle A of title XXIX of the Public Health Service Act, as amended by section 201, is further amended by adding at the end the following: 
 
2920B.David Satcher Public Health and Health Services Corps 
(a)In generalThe Administrator of the Health Resources and Services Administration and Director of the Centers for Disease Control and Prevention, in collaboration with the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall award grants to eligible entities to increase awareness among post-primary and post-secondary students of career opportunities in the health professions.  
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a clinical, public health or health services organization, community-based or non-profit entity, or other entity determined appropriate by the Director of the Centers for Disease Control and Prevention;  
(2)serve a health professional shortage area, as determined by the Secretary;  
(3)work with students, including those from racial and ethnic minority backgrounds, that have expressed an interest in the health professions; and  
(4)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of fundsGrant awards under subsection (a) shall be used to support internships that will increase awareness among students of non-research based and career opportunities in the following health professions: 
(1)Medicine.  
(2)Nursing.  
(3)Public Health.  
(4)Pharmacy.  
(5)Health Administration and Management.  
(6)Health Policy.  
(7)Psychology.  
(8)Dentistry.  
(9)International Health.  
(10)Social Work.  
(11)Allied Health.  
(12)Hospice.  
(13)Other professions deemed appropriate by the Director of the Centers for Disease Control and Prevention.  
(d)PriorityIn awarding grants under subsection (a), the Director of the Centers for Disease Control and Prevention shall give priority to those entities that— 
(1)serve a high proportion of individuals from disadvantaged backgrounds;  
(2)have experience in health disparity elimination programs;  
(3)facilitate the entry of disadvantaged individuals into institutions of higher education; and  
(4)provide counseling or other services designed to assist disadvantaged individuals in successfully completing their education at the post-secondary level.  
(e)StipendsThe Secretary may approve stipends under this section for individuals for any period of education in student-enhancement programs (other than regular courses) at health professions schools, programs, or entities, except that such a stipend may not be provided to an individual for more than 6 months, and such a stipend may not exceed $20 per day (notwithstanding any other provision of law regarding the amount of stipends).  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2920C.Louis Stokes Public Health Scholars Program 
(a)In generalThe Director of the Centers for Disease Control and Prevention, in collaboration with the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall award scholarships to postsecondary students who seek a career in public health.  
(b)EligibilityTo be eligible to receive a scholarship under subsection (a) an individual shall— 
(1)have experience in public health research or public health practice, or other health professions as determined appropriate by the Director of the Centers for Disease Control and Prevention;  
(2)reside in a health professional shortage area as determined by the Secretary;  
(3)have expressed an interest in public health;  
(4)demonstrate promise for becoming a leader in public health;  
(5)secure admission to a 4-year institution of higher education;  
(6)comply with subsection (f); and  
(7)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of fundsAmounts received under an award under subsection (a) shall be used to support opportunities for students to become public health professionals.  
(d)PriorityIn awarding grants under subsection (a), the Director shall give priority to those students that— 
(1)are from disadvantaged backgrounds;  
(2)have secured admissions to a minority serving institution; and  
(3)have identified a health professional as a mentor at their school or institution and an academic advisor to assist in the completion of their baccalaureate degree.  
(e)ScholarshipsThe Secretary may approve payment of scholarships under this section for such individuals for any period of education in student undergraduate tenure, except that such a scholarship may not be provided to an individual for more than 4 years, and such scholarships may not exceed $10,000 per academic year (notwithstanding any other provision of law regarding the amount of scholarship).  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2920D.Patsy Mink Health and Gender Research Fellowship Program 
(a)In generalThe Director of the Centers for Disease Control and Prevention, in collaboration with the Deputy Assistant Secretary for Minority Health Disparity Elimination, the Administrator of the Substance Abuse and Mental Health Services Administration, and the Director of the Indian Health Services, shall award research fellowships to post-baccalaureate students to conduct research that will examine gender and health disparities and to pursue a career in the health professions.  
(b)EligibilityTo be eligible to receive a fellowship under subsection (a) an individual shall— 
(1)have experience in health research or public health practice;  
(2)reside in a health professional shortage area as determined by the Secretary;  
(3)have expressed an interest in the health professions;  
(4)demonstrate promise for becoming a leader in the field of women’s health;  
(5)secure admission to a health professions school or graduate program with an emphasis in gender studies;  
(6)comply with subsection (f); and  
(7)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of fundsAmounts received under an award under subsection (a) shall be used to support opportunities for students to become researchers and advance the research base on the intersection between gender and health.  
(d)PriorityIn awarding grants under subsection (a), the Director of the Centers for Disease Control and Prevention shall give priority to those applicants that— 
(1)are from disadvantaged backgrounds; and  
(2)have identified a mentor and academic advisor who will assist in the completion of their graduate or professional degree and have secured a research assistant position with a researcher working in the area of gender and health.  
(e)FellowshipsThe Director of the Centers for Disease Control and Prevention may approve fellowships for individuals under this section for any period of education in the student’s graduate or health profession tenure, except that such a fellowship may not be provided to an individual for more than 3 years, and such a fellowship may not exceed $18,000 per academic year (notwithstanding any other provision of law regarding the amount of fellowship).  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2920E.Paul David Wellstone International Health Fellowship Program 
(a)In generalThe Director of the Agency for Healthcare Research and Quality, in collaboration with the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall award research fellowships to college students or recent graduates to advance their understanding of international health.  
(b)EligibilityTo be eligible to receive a fellowship under subsection (a) an individual shall— 
(1)have educational experience in the field of international health;  
(2)reside in a health professional shortage area as determined by the Secretary;  
(3)demonstrate promise for becoming a leader in the field of international health;  
(4)be a college senior or recent graduate of a four year higher education institution;  
(5)comply with subsection (f); and  
(6)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of fundsAmounts received under an award under subsection (a) shall be used to support opportunities for students to become health professionals and to advance their knowledge about international issues relating to healthcare access and quality.  
(d)PriorityIn awarding grants under subsection (a), the Director shall give priority to those applicants that— 
(1)are from a disadvantaged background; and  
(2)have identified a mentor at a health professions school or institution, an academic advisor to assist in the completion of their graduate or professional degree, and an advisor from an international health Non-Governmental Organization, Private Volunteer Organization, or other international institution or program that focuses on increasing healthcare access and quality for residents in developing countries.  
(e)FellowshipsThe Secretary shall approve fellowships for college seniors or recent graduates, except that such a fellowship may not be provided to an individual for more than 6 months, may not be awarded to a graduate that has not been enrolled in school for more than 1 year, and may not exceed $4,000 per academic year (notwithstanding any other provision of law regarding the amount of fellowship).  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2920F.Edward R. Roybal Healthcare Scholar Program 
(a)In generalThe Director of the Agency for Healthcare Research and Quality, the Director of the Centers for Medicaid and Medicare, and the Administrator for Health Resources and Services Administration, in collaboration with the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall award grants to eligible entities to expose entering graduate students to the health professions.  
(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall— 
(1)be a clinical, public health or health services organization, community-based or non-profit entity, or other entity determined appropriate by the Director of the Agency for Healthcare Research and Quality;  
(2)serve in a health professional shortage area as determined by the Secretary;  
(3)work with students obtaining a degree in the health professions; and  
(4)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of fundsAmounts received under a grant awarded under subsection (a) shall be used to support opportunities that expose students to non-research based health professions, including— 
(1)public health policy;  
(2)healthcare and pharmaceutical policy;  
(3)healthcare administration and management;  
(4)health economics; and  
(5)other professions determined appropriate by the Director of the Agency for Healthcare Research and Quality.  
(d)PriorityIn awarding grants under subsection (a), the Director of the Agency for Healthcare Research and Quality shall give priority to those entities that— 
(1)have experience with health disparity elimination programs;  
(2)facilitate training in the fields described in subsection (c); and  
(3)provide counseling or other services designed to assist such individuals in successfully completing their education at the post-secondary level.  
(e)StipendsThe Secretary may approve the payment of stipends for individuals under this section for any period of education in student-enhancement programs (other than regular courses) at health professions schools or entities, except that such a stipend may not be provided to an individual for more than 2 months, and such a stipend may not exceed $100 per day (notwithstanding any other provision of law regarding the amount of stipends).  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2007 through 2012. .  
213.Advisory Committee on Health Professions Training for Diversity 
(a)EstablishmentThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish an advisory committee to be known as the Advisory Committee on Health Professions Training for Diversity (in this section referred to as the Advisory Committee).  
(b)Composition 
(1)In generalThe Secretary shall determine the appropriate number of individuals to serve on the Advisory Committee. Such individuals shall not be officers or employees of the Federal Government.  
(2)AppointmentNot later than 60 days after the date of enactment of this section, the Secretary shall appoint the members of the Advisory Committee from among individuals who are health professionals. In making such appointments, the Secretary shall ensure a fair balance between the health professions, that at least 75 percent of the members of the Advisory Committee are health professionals, a broad geographic representation of members and a balance between urban and rural members. Members shall be appointed based on their competence, interest, and knowledge of the mission of the profession involved.  
(3)Minority representationIn appointing the members of the Advisory Committee under paragraph (2), the Secretary shall ensure the adequate representation of women and minorities.  
(c)Terms 
(1)In generalA member of the Advisory Committee shall be appointed for a term of 3 years, except that of the members first appointed— 
(A)1/3 of such members shall serve for a term of 1 year;  
(B)1/3 of such members shall serve for a term of 2 years; and  
(C)1/3 of such members shall serve for a term of 3 years.  
(2)Vacancies 
(A)In generalA vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made and shall be subject to any conditions which applied with respect to the original appointment.  
(B)Filling unexpired termAn individual chosen to fill a vacancy shall be appointed for the unexpired term of the member replaced.  
(d)Duties 
(1)In generalThe Advisory Committee shall— 
(A)provide advice and recommendations to the Secretary concerning policy and program development and other matters of significance concerning activities under this part; and  
(B)not later than 2 years after the date of enactment of this section, and annually thereafter, prepare and submit to the Secretary, and the Committee on Health, Education, Labor and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, a report describing the activities of the Committee.  
(2)Consultation with studentsIn carrying out duties under paragraph (1), the Advisory Committee shall consult with individuals who are attending health professions schools with which this part is concerned.  
(e)Meetings and documents 
(1)MeetingsThe Advisory Committee shall meet not less than 2 times each year. Such meetings shall be held jointly with other related entities established under this title where appropriate.  
(2)DocumentsNot later than 14 days prior to the convening of a meeting under paragraph (1), the Advisory Committee shall prepare and make available an agenda of the matters to be considered by the Advisory Committee at such meeting. At any such meeting, the Advisory Committee shall distribute materials with respect to the issues to be addressed at the meeting. Not later than 30 days after the adjourning of such a meeting, the Advisory Committee shall prepare and make available a summary of the meeting and any actions taken by the Committee based upon the meeting.  
(f)Compensation and expenses 
(1)CompensationEach member of the Advisory Committee shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Committee.  
(2)ExpensesThe members of the Advisory Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee.  
(g)FACAThe Federal Advisory Committee Act shall apply to the Advisory Committee under this section only to the extent that the provisions of such Act do not conflict with the requirements of this section.  
214.McNair Postbaccalaureate Achievement programSection 402E of the Higher Education Act of 1965 (20 U.S.C. 1070a–15) is amended by striking subsection (f) and inserting the following: 
 
(f)Collaboration in Health profession Diversity training programsThe Secretary of Education shall coordinate with the Secretary of Health and Human Services to ensure that there is collaboration between the goals of the program under this section and programs of the Health Resources and Services Administration that promote health workforce diversity. The Secretary of Education shall take such measures as may be necessary to encourage participants in programs under this section to consider health profession careers.  
(g)FundingFrom amounts appropriated pursuant to the authority of section 402A(f), the Secretary shall, to the extent practicable, allocate funds for projects authorized by this section in an amount which is not less than $31,000,000 for each of the fiscal years 2006 through 2012. .  
IIIData collection and reporting 
301.Amendment to the Public Health Service Act 
(a)PurposeIt is the purpose of this section to promote data collection, analysis, and reporting by race, ethnicity, and primary language among federally supported health programs.  
(b)AmendmentTitle XXIX of the Public Health Service Act, as amended by title II of this Act, is further amended by adding at the end the following: 
 
BStrengthening data collection, improving data analysis, and expanding data reporting 
2931.Data on race, ethnicity, and primary language 
(a)Requirements 
(1)In generalEach health-related program operated by or that receives funding or reimbursement, in whole or in part, either directly or indirectly from the Department of Health and Human Services shall— 
(A)require the collection, by the agency or program involved, of data on the race, ethnicity, and primary language of each applicant for and recipient of health-related assistance under such program— 
(i)using, at a minimum, the categories for race and ethnicity described in the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity;  
(ii)using the standards developed under subsection (e) for the collection of language data;  
(iii)where practicable, collecting data for additional population groups if such groups can be aggregated into the minimum race and ethnicity categories; and  
(iv)where practicable, through self-report;  
(B)with respect to the collection of the data described in subparagraph (A) for applicants and recipients who are minors or otherwise legally incapacitated, require that— 
(i)such data be collected from the parent or legal guardian of such an applicant or recipient; and  
(ii)the preferred language of the parent or legal guardian of such an applicant or recipient be collected;  
(C)systematically analyze such data using the smallest appropriate units of analysis feasible to detect racial and ethnic disparities in health and healthcare and when appropriate, for men and women separately, and report the results of such analysis to the Secretary, the Director of the Office for Civil Rights, the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate, and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives;  
(D)provide such data to the Secretary on at least an annual basis; and  
(E)ensure that the provision of assistance to an applicant or recipient of assistance is not denied or otherwise adversely affected because of the failure of the applicant or recipient to provide race, ethnicity, and primary language data.  
(2)Rules of constructionNothing in this subsection shall be construed to— 
(A)permit the use of information collected under this subsection in a manner that would adversely affect any individual providing any such information; and  
(B)require health care providers to collect data.  
(b)Protection of dataThe Secretary shall ensure (through the promulgation of regulations or otherwise) that all data collected pursuant to subsection (a) is protected— 
(1)under the same privacy protections as the Secretary applies to other health data under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the privacy of individually identifiable health information and other protections; and  
(2)from all inappropriate internal use by any entity that collects, stores, or receives the data, including use of such data in determinations of eligibility (or continued eligibility) in health plans, and from other inappropriate uses, as defined by the Secretary.  
(c)National plan of the data CouncilThe Secretary shall develop and implement a national plan to improve the collection, analysis, and reporting of racial, ethnic, and primary language data at the Federal, State, territorial, Tribal, and local levels, including data to be collected under subsection (a). The Data Council of the Department of Health and Human Services, in consultation with the National Committee on Vital Health Statistics, the Office of Minority Health Disparity Elimination, and other appropriate public and private entities, shall make recommendations to the Secretary concerning the development, implementation, and revision of the national plan. Such plan shall include recommendations on how to— 
(1)implement subsection (a) while minimizing the cost and administrative burdens of data collection and reporting;  
(2)expand awareness among Federal agencies, States, territories, Indian tribes, health providers, health plans, health insurance issuers, and the general public that data collection, analysis, and reporting by race, ethnicity, and primary language is legal and necessary to assure equity and non-discrimination in the quality of healthcare services;  
(3)ensure that future patient record systems have data code sets for racial, ethnic, and primary language identifiers and that such identifiers can be retrieved from clinical records, including records transmitted electronically;  
(4)improve health and healthcare data collection and analysis for more population groups if such groups can be aggregated into the minimum race and ethnicity categories, including exploring the feasibility of enhancing collection efforts in States for racial and ethnic groups that comprise a significant proportion of the population of the State;  
(5)provide researchers with greater access to racial, ethnic, and primary language data, subject to privacy and confidentiality regulations; and  
(6)safeguard and prevent the misuse of data collected under subsection (a).  
(d)Compliance with StandardsData collected under subsection (a) shall be obtained, maintained, and presented (including for reporting purposes) in accordance with the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (at a minimum).  
(e)Language collection StandardsNot later than 1 year after the date of enactment of this title, the Deputy Assistant Secretary for Minority Health Disparity Elimination, in consultation with the Office for Civil Rights of the Department of Health and Human Services, shall develop and disseminate Standards for the Classification of Federal Data on Preferred Written and Spoken Language.  
(f)Technical assistance for the collection and reporting of data 
(1)In generalThe Secretary may, either directly or through grant or contract, provide technical assistance to enable a healthcare program or an entity operating under such program to comply with the requirements of this section.  
(2)Types of assistanceAssistance provided under this subsection may include assistance to— 
(A)enhance or upgrade computer technology that will facilitate racial, ethnic, and primary language data collection and analysis;  
(B)improve methods for health data collection and analysis including additional population groups beyond the Office of Management and Budget categories if such groups can be aggregated into the minimum race and ethnicity categories;  
(C)develop mechanisms for submitting collected data subject to existing privacy and confidentiality regulations; and  
(D)develop educational programs to inform health insurance issuers, health plans, health providers, health-related agencies, and the general public that data collection and reporting by race, ethnicity, and preferred language are legal and essential for eliminating health and healthcare disparities.  
(g)Analysis of racial and ethnic dataThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality and in coordination with the Administrator of the Centers for Medicare and Medicaid Services, shall provide technical assistance to agencies of the Department of Health and Human Services in meeting Federal standards for race, ethnicity, and primary language data collection and analysis of racial and ethnic disparities in health and healthcare in public programs by— 
(1)identifying appropriate quality assurance mechanisms to monitor for health disparities;  
(2)specifying the clinical, diagnostic, or therapeutic measures which should be monitored;  
(3)developing new quality measures relating to racial and ethnic disparities in health and healthcare;  
(4)identifying the level at which data analysis should be conducted; and  
(5)sharing data with external organizations for research and quality improvement purposes.  
(h)National conference 
(1)In generalThe Secretary shall sponsor a biennial national conference on racial, ethnic, and primary language data collection to enhance coordination, build partnerships, and share best practices in racial, ethnic, and primary language data collection, analysis, and reporting.  
(2)ReportsNot later than 6 months after the date on which a national conference has convened under paragraph (1), the Secretary shall publish in the Federal Register and submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives a report concerning the proceedings and findings of the conference.  
(i)ReportNot later than 2 years after the date of enactment of this title, and biennially thereafter, the Secretary shall submit to the appropriate committees of Congress a report on the effectiveness of data collection, analysis, and reporting on race, ethnicity, and primary language under the programs and activities of the Department of Health and Human Services and under other Federal data collection systems with which the Department interacts to collect relevant data on race and ethnicity. The report shall evaluate the progress made in the Department with respect to the national plan under subsection (c) or subsequent revisions thereto.  
(j)DefinitionIn this section, the term health-related program mean a program— 
(1)under the Social Security Act (42 U.S.C. 301 et seq.) that pay for healthcare and services; and  
(2)under this Act that provide Federal financial assistance for healthcare, biomedical research, health services research, and programs designed to improve the public’s health.  
(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2932.Provisions relating to Native Americans 
(a)Epidemiology Centers 
(1)Establishment 
(A)In generalIn addition to those centers operating 1 day prior to the date of enactment of this title, (including those centers for which funding is currently being provided through funding agreements under the Indian Self-Determination and Education Assistance Act), the Secretary shall, not later than 180 days after such date of enactment, establish and fund an epidemiology center in each service area which does not have such a center to carry out the functions described in subparagraph (B). Any centers established under the preceding sentence may be operated by Indian tribes or tribal organizations pursuant to funding agreements under the Indian Self-Determination and Education Assistance Act, but funding under such agreements may not be divisible.  
(B)FunctionsIn consultation with and upon the request of Indian tribes, tribal organizations and urban Indian organizations, each area epidemiology center established under this subsection shall, with respect to such area shall— 
(i)collect data related to the health status objective described in section 3(b) of the Indian Health Care Improvement Act, and monitor the progress that the Service, Indian tribes, tribal organizations, and urban Indian organizations have made in meeting such health status objective;  
(ii)evaluate existing delivery systems, data systems, and other systems that impact the improvement of Indian health;  
(iii)assist Indian tribes, tribal organizations, and urban Indian organizations in identifying their highest priority health status objectives and the services needed to achieve such objectives, based on epidemiological data;  
(iv)make recommendations for the targeting of services needed by tribal, urban, and other Indian communities;  
(v)make recommendations to improve healthcare delivery systems for Indians and urban Indians;  
(vi)provide requested technical assistance to Indian tribes and urban Indian organizations in the development of local health service priorities and incidence and prevalence rates of disease and other illness in the community; and  
(vii)provide disease surveillance and assist Indian tribes, tribal organizations, and urban Indian organizations to promote public health.  
(C)Technical assistanceThe director of the Centers for Disease Control and Prevention shall provide technical assistance to the centers in carrying out the requirements of this subsection.  
(2)FundingThe Secretary may make funding available to Indian tribes, tribal organizations, and eligible intertribal consortia or urban Indian organizations to conduct epidemiological studies of Indian communities.  
(b)DefinitionsFor purposes of this section, the definitions contained in section 4 of the Indian Health Care Improvement Act shall apply. .  
302.Collection of race and ethnicity data by the Social Security AdministrationPart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the end the following: 
 
1150A.Collection of race and ethnicity data by the Social Security Administration 
(a)RequirementThe Commissioner of the Social Security Administration in consultation with the Administrator of the Centers for Medicare and Medicaid Services shall— 
(1)require the collection of data on the race, ethnicity, and primary language of all applicants for social security numbers, social security income, social security disability, and medicare— 
(A)using, at a minimum, the categories for race and ethnicity described in the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity and available language standards; and  
(B)where practicable, collecting data for additional population groups if such groups can be aggregated into the minimum race and ethnicity categories;  
(2)with respect to the collection of the data described in paragraph (1) for applicants who are under 18 years of age or otherwise legally incapacitated, require that— 
(A)such data be collected from the parent or legal guardian of such an applicant; and  
(B)the primary language of the parent or legal guardian of such an applicant or recipient be used;  
(3)require that such data be uniformly analyzed and reported at least annually to the Commissioner of Social Security;  
(4)be responsible for storing the data reported under paragraph (3);  
(5)ensure transmission to the Centers for Medicare and Medicaid Services and other Federal health agencies;  
(6)provide such data to the Secretary on at least an annual basis; and  
(7)ensure that the provision of assistance to an applicant is not denied or otherwise adversely affected because of the failure of the applicant to provide race, ethnicity, and primary language data.  
(b)Protection of dataThe Commissioner of Social Security shall ensure (through the promulgation of regulations or otherwise) that all data collected pursuant subsection (a) is protected— 
(1)under the same privacy protections as the Secretary applies to other health data under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the privacy of individually identifiable health information and other protections; and  
(2)from all inappropriate internal use by any entity that collects, stores, or receives the data, including use of such data in determinations of eligibility (or continued eligibility) in health plans, and from other inappropriate uses, as defined by the Secretary.  
(c)National education ProgramNot later than 18 months after the date of enactment of this section, the Secretary, acting through the Deputy Assistant Secretary for Minority Health Disparity Elimination and in collaboration with the Commissioner of the Social Security Administration, shall develop and implement a program to educate all populations about the purpose and uses of racial, ethnic, and primary language health data collection.  
(d)Rule of constructionNothing in this section shall be construed to permit the use of information collected under this section in a manner that would adversely affect any individual providing any such information.  
(e)Technical assistanceThe Secretary may, either directly or by grant or contract, provide technical assistance to enable any health entity to comply with the requirements of this section.  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012. .  
303.Revision of HIPAA claims standards 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall revise the regulations promulgated under part C of title XI of the Social Security Act (42 U.S.C. 1320d et seq.), as added by the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191), relating to the collection of data on race, ethnicity, and primary language in a health-related transaction to require— 
(1)the use, at a minimum, of the categories for race and ethnicity described in the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity;  
(2)the establishment of a new data code set for primary language; and  
(3)the designation of the racial, ethnic, and primary language code sets as required for claims and enrollment data.  
(b)DisseminationThe Secretary of Health and Human Services shall disseminate the new standards developed under subsection (a) to all health entities that are subject to the regulations described in such subsection and provide technical assistance with respect to the collection of the data involved.  
(c)ComplianceThe Secretary of Health and Human Services shall require that health entities comply with the new standards developed under subsection (a) not later than 2 years after the final promulgation of such standards.  
304.National Center for Health StatisticsSection 306(n) of the Public Health Service Act (42 U.S.C. 242k(n)) is amended— 
(1)in paragraph (1), by striking 2005 and inserting 2012;  
(2)in paragraph (2), in the first sentence, by striking 2005 and inserting 2012; and  
(3)in paragraph (3), by striking 2002 and inserting 2012.  
305.Geo-access studyThe Administrator of the Substance Abuse and Mental Health Services Administration shall— 
(1)conduct a study to— 
(A)determine which geographic areas of the United States have shortages of specialty mental health providers; and  
(B)assess the preparedness of speciality mental health providers to deliver culturally and linguistically appropriate services; and  
(2)submit a report to the Congress on the results of such study.  
306.Racial, ethnic, and linguistic data collected by the Federal Government 
(a)Collection; submissionNot later than 90 days after the date of the enactment of this Act, and January 31st of each year thereafter, each department, agency, and office of the Federal Government that has collected racial, ethnic, or linguistic data during the preceding calendar year shall submit such data to the Secretary of Health and Human Services.  
(b)Analysis; public availability; reportingNot later than April 30, 2007, and each April 30th thereafter, the Secretary of Health and Human Services, acting through the Director of the National Center on Minority Health and Health Disparities and the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall— 
(1)collect and analyze the racial, ethnic, and linguistic data submitted under subsection (a) for the preceding calendar year;  
(2)make publicly available such data and the results of such analysis; and  
(3)submit a report to the Congress on such data and analysis.  
IVAccountability and Evaluation 
AGeneral provisions 
401.Report on workforce diversity 
(a)In generalNot later than July 1, 2007, and annually thereafter, the Secretary, acting through the director of each entity within the Department of Health and Human Services, shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on healthcare workforce diversity.  
(b)RequirementThe report under subsection (a) shall contain the following information: 
(1)The response of the entity involved to the 2004 Institute of Medicine report entitled In the Nation’s Compelling Interest: Ensuring Diversity in the Health Care Workforce, the 2002 Institute of Medicine report entitled The Future of the Public Health in the 21st Century, and the Healthy People 2010 initiative.  
(2)A description of the personnel in each such entity who are responsible for overseeing workforce diversity initiatives.  
(3)The level of workforce diversity achieved within each such entity, including absolute numbers and percentages of minority employees as well as the rank of such employees.  
(4)A description of any grant support that is provided by each entity for workforce diversity initiatives, including the amount of the grants and the percentage of grant funds as compared to overall entity funding.  
(c)Public availabilityThe report under subsection (a) shall be made available for public review and comment.  
402.Federal agency plan to eliminate disparities and improve the health of minority populations 
(a)In generalNot later than September 1, 2007, each Federal health agency shall develop and implement a national strategic action plan to eliminate disparities on the basis of race, ethnicity, and primary language and improve the health and healthcare of minority populations, through programs relevant to the mission of the agency.  
(b)PublicationEach action plan described in paragraph (1) shall— 
(1)be publicly reported in draft form for public review and comment;  
(2)include a response to the review and comment described in paragraph (1) in the final plan;  
(3)include the agency response to the 2002 Institute of Medicine report, Unequal Treatment—Confronting Racial and Ethnic Disparities in Healthcare;  
(4)demonstrate progress in meeting the Healthy People 2010 objectives; and  
(5)be updated, including progress reports, for inclusion in an annual report to Congress.  
403.Accountability within the Department of Health and Human ServicesTitle XXIX of the Public Health Service Act, as amended by titles II and III of this Act, is further amended by adding at the end the following: 
 
CStrengthening accountability 
2941.Elevation of the Office of Civil Rights 
(a)In generalThe Secretary shall establish within the Office for Civil Rights an Office of Health Disparities, which shall be headed by a director to be appointed by the Secretary.  
(b)PurposeThe Office of Health Disparities shall ensure that the health programs, activities, and operations of health entities which receive Federal financial assistance are in compliance with title VI of the Civil Rights Act, which prohibits discrimination on the basis of race, color, or national origin. The activities of the Office shall include the following: 
(1)The development and implementation of an action plan to address racial and ethnic healthcare disparities, which shall address concerns relating to the Office for Civil Rights as released by the United States Commission on Civil Rights in the report entitled Health Care Challenge: Acknowledging Disparity, Confronting Discrimination, and Ensuring Equity (September, 1999). This plan shall be publicly disclosed for review and comment and the final plan shall address any comments or concerns that are received by the Office.  
(2)Investigative and enforcement actions against intentional discrimination and policies and practices that have a disparate impact on minorities.  
(3)The review of racial, ethnic, and primary language health data collected by Federal health agencies to assess healthcare disparities related to intentional discrimination and policies and practices that have a disparate impact on minorities.  
(4)Outreach and education activities relating to compliance with title VI of the Civil Rights Act.  
(5)The provision of technical assistance for health entities to facilitate compliance with title VI of the Civil Rights Act.  
(6)Coordination and oversight of activities of the civil rights compliance offices established under section 2942.  
(7)Ensuring compliance with the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race, Ethnicity and the available language standards.  
(c)Funding and staffThe Secretary shall ensure the effectiveness of the Office of Health Disparities by ensuring that the Office is provided with— 
(1)adequate funding to enable the Office to carry out its duties under this section; and  
(2)staff with expertise in— 
(A)epidemiology;  
(B)statistics;  
(C)health quality assurance;  
(D)minority health and health disparities; and  
(E)civil rights.  
(d)ReportNot later than December 31, 2007, and annually thereafter, the Secretary, in collaboration with the Director of the Office for Civil Rights, shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives that includes— 
(1)the number of cases filed, broken down by category;  
(2)the number of cases investigated and closed by the office;  
(3)the outcomes of cases investigated; and  
(4)the staffing levels of the office including staff credentials.  
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
2942.Establishment of Health Program offices for Civil Rights within Federal Health and human services agencies 
(a)In generalThe Secretary shall establish civil rights compliance offices in each agency within the Department of Health and Human Services that administers health programs.  
(b)Purpose of officesEach office established under subsection (a) shall ensure that recipients of Federal financial assistance under Federal health programs administer their programs, services, and activities in a manner that— 
(1)does not discriminate, either intentionally or in effect, on the basis of race, national origin, language, ethnicity, sex, age, or disability; and  
(2)promotes the reduction and elimination of disparities in health and healthcare based on race, national origin, language, ethnicity, sex, age, and disability.  
(c)Powers and dutiesThe offices established in subsection (a) shall have the following powers and duties: 
(1)The establishment of compliance and program participation standards for recipients of Federal financial assistance under each program administered by an agency within the Department of Health and Human Services including the establishment of disparity reduction standards to encompass disparities in health and healthcare related to race, national origin, language, ethnicity, sex, age, and disability.  
(2)The development and implementation of program-specific guidelines that interpret and apply Department of Health and Human Services guidance under title VI of the Civil Rights Act of 1964 to each Federal health program administered by the agency.  
(3)The development of a disparity-reduction impact analysis methodology that shall be applied to every rule issued by the agency and published as part of the formal rulemaking process under sections 555, 556, and 557 of title 5, United States Code.  
(4)Oversight of data collection, analysis, and publication requirements for all recipients of Federal financial assistance under each Federal health program administered by the agency, and compliance with the 1997 Office of Management and Budget Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity and the available language standards.  
(5)The conduct of publicly available studies regarding discrimination within Federal health programs administered by the agency as well as disparity reduction initiatives by recipients of Federal financial assistance under Federal health programs.  
(6)Annual reports to the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives on the progress in reducing disparities in health and healthcare through the Federal programs administered by the agency.  
(d)Relationship to Office for Civil Rights in the Department of Justice 
(1)Department of Health and Human ServicesThe Office for Civil Rights in the Department of Health and Human Services shall provide standard-setting and compliance review investigation support services to the Civil Rights Compliance Office for each agency.  
(2)Department of JusticeThe Office for Civil Rights in the Department of Justice shall continue to maintain the power to institute formal proceedings when an agency Office for Civil Rights determines that a recipient of Federal financial assistance is not in compliance with the disparity reduction standards of the agency.  
(e)DefinitionIn this section, the term Federal health programs mean programs— 
(1)under the Social Security Act (42 U.S.C. 301 et seq.) that pay for healthcare and services; and  
(2)under this Act that provide Federal financial assistance for healthcare, biomedical research, health services research, and programs designed to improve the public’s health. .  
404.Office of Minority Health Disparity EliminationSection 1707 of the Public Health Service Act (42 U.S.C. 300u–6) is amended— 
(1)by striking the section heading and inserting the following: “office of minority health disparity elimination”;  
(2)by striking Office of Minority Health each place such term appears and inserting Office of Minority Health Disparity Elimination;  
(3)by striking subsection (b) and inserting the following: 
 
(b)DutiesWith respect to improving the health of racial and ethnic minority groups, the Secretary, acting through the Deputy Assistant Secretary for Minority Health Disparity Elimination (in this section referred to as the Deputy Assistant Secretary), shall carry out the following: 
(1)Establish, implement, monitor, and evaluate short-range and long-range goals and objectives and oversee all other activities within the Public Health Service that relate to disease prevention, health promotion, service delivery, and research concerning minority groups. The heads of each of the agencies of the Service shall consult with the Deputy Assistant Secretary to ensure the coordination of such activities.  
(2)Oversee all activities within the Department of Health and Human Services that relate to reducing or eliminating disparities in health and healthcare in racial and ethnic minority populations, including coordinating— 
(A)the design of programs, support for programs, and the evaluation of programs;  
(B)the monitoring of trends in health and healthcare;  
(C)research efforts;  
(D)the training of health providers; and  
(E)information and education programs and campaigns.  
(3)Enter into interagency and intra-agency agreements with other agencies of the Public Health Service.  
(4)Ensure that the Federal health agencies and the National Center for Health Statistics collect data on the health status and healthcare of each minority group, using at a minimum the categories specified in the 1997 OMB Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity as required under subtitle B and available language standards.  
(5)Provide technical assistance to States, local agencies, territories, Indian tribes, and entities for activities relating to the elimination of racial and ethnic disparities in health and healthcare.  
(6)Support a national minority health resource center to carry out the following: 
(A)Facilitate the exchange of information regarding matters relating to health information, health promotion and wellness, preventive health services, and education in the appropriate use of health services.  
(B)Facilitate timely access to culturally and linguistically appropriate information.  
(C)Assist in the analysis of such information.  
(D)Provide technical assistance with respect to the exchange of such information (including facilitating the development of materials for such technical assistance).  
(7)Carry out programs to improve access to healthcare services for individuals with limited English proficiency, including developing and carrying out programs to provide bilingual or interpretive services through the development and support of the Robert T. Matsui Center for Cultural and Linguistic Competence in Healthcare as provided for in section 2903.  
(8)Carry out programs to improve access to healthcare services and to improve the quality of healthcare services for individuals with low functional health literacy. As used in the preceding sentence, the term functional health literacy means the ability to obtain, process, and understand basic health information and services needed to make appropriate health decisions.  
(9)Advise in matters related to the development, implementation, and evaluation of health professions education on decreasing disparities in healthcare outcomes, with focus on cultural competency as a method of eliminating disparities in health and healthcare in racial and ethnic minority populations.  
(10)Assist healthcare professionals, community and advocacy organizations, academic centers and public health departments in the design and implementation of programs that will improve the quality of health outcomes by strengthening the provider-patient relationship. .  
(4)by redesignating subsections (c) through (f) and subsections (g) and (h) as subsections (d) through (g) and subsections (j) and (k), respectively;  
(5)by inserting after subsection (b), the following: 
 
(c)National plan to eliminate racial and ethnic Health and Healthcare disparities 
(1)In generalThe Secretary, acting through the Deputy Assistant Secretary, shall— 
(A)not later than 1 year after the date of enactment of the Healthcare Equality and Accountability Act, establish and implement a comprehensive plan to achieve the goal of Healthy People 2010 to eliminate health disparities in the United States;  
(B)establish the plan referred to in subparagraph (A) in consultation with— 
(i)the Director of the Centers for Disease Control and Prevention;  
(ii)the Director of the National Institutes of Health;  
(iii)the Director of the National Center on Minority Health and Health Disparities;  
(iv)the Director of the Agency for Healthcare Research and Quality;  
(v)the Administrator of the Health Resources and Services Administration;  
(vi)the Administrator of the Centers for Medicare and Medicaid Services;  
(vii)the Director of the Office for Civil Rights;  
(viii)the Administrator of the Substance Abuse and Mental Health Services Administration;  
(ix)the Commissioner of Food and Drugs; and  
(x)the heads of other appropriate public and private entities;  
(C)ensure that the plan includes measurable objectives, describes the means for achieving such objectives, and designates a date by which such objectives are expected to be achieved;  
(D)ensure that all amounts appropriated for such activities are expended in accordance with the plan;  
(E)review the plan on at least an annual basis and revise the plan as appropriate;  
(F)ensure that the plan will serve as a binding statement of policy with respect to the agencies’ activities related to disparities in health and healthcare; and  
(G)not later than March 1 of each year, submit the plan (or any revisions to the plan), to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives.  
(2)Components of the planThe Deputy Assistant Secretary shall ensure that the comprehensive plan established under paragraph (1) addresses— 
(A)the recommendations of the 2002 Institute of Medicine report (Unequal Treatment) with respect to racial and ethnic disparities in healthcare;  
(B)health and disease prevention education for racial, ethnic, and primary language health disparity populations;  
(C)research to identify sources of health and healthcare disparities in minority groups;  
(D)the implementation and assessment of promising intervention strategies;  
(E)data collection and the monitoring of the healthcare and health status of health disparity populations;  
(F)care of individuals who lack proficiency with the English language;  
(G)care of individuals with low functional health literacy;  
(H)the training, recruitment, and retention of minority health professionals;  
(I)programs to expand and facilitate access to healthcare services, including the use of telemedicine, National Health Service Scholars, community health workers, and case managers;  
(J)public and health provider awareness of racial and ethnic disparities in healthcare;  
(K)methods to evaluate and measure progress toward the goal of eliminating disparities in health and healthcare in racial and ethnic minority populations;  
(L)the promotion of interagency and intra-agency coordination and collaboration and public-private and community partnerships; and  
(M)the preparedness of health professionals to care for racially, ethnically, and linguistically diverse populations and low functional health literacy populations including evaluations. ;  
(6)in subsection (d) (as so redesignated)— 
(A)in paragraph (1), by inserting and Racial, Ethnic, and Primary Language Health Disparities Elimination after Minority Health; and  
(B)in paragraph (2)— 
(i)by striking Deputy Assistant; and  
(ii)by striking (10) of subsection (b) and inserting (9) of subsection (c);  
(7)in subsection (e)(1) (as so redesignated)— 
(A)in subparagraph (A), by striking subsection (b)(9) and inserting subsection (b)(7); and  
(B)in subparagraph (B), by striking subsection (b)(10) and inserting subsection (b)(8);  
(8)in subsection (f)(3) (as so redesignated), by striking subsection (f) and inserting subsection (g);  
(9)in subsection (g)(1) (as so redesignated)— 
(A)by striking 1999 and each second and inserting 2006 and each;  
(B)by striking Labor and Human Resources and inserting Health, Education, Labor, and Pensions;  
(C)by striking 2 fiscal years and inserting fiscal year; and  
(D)by inserting after improving the health of racial and ethnic minority groups the following: reducing and eliminating disparities in health and healthcare in racial and ethnic minority populations, in accordance with the national plan specified under subsection (c) and the goals of Healthy People 2010;  
(10)by inserting after subsection (g) (as so redesignated) the following: 
 
(h)Federal partnership with accreditation entities 
(1)In generalNot later than 1 year after the date of enactment of the Healthcare Equality and Accountability Act, the Secretary, in collaboration with the Director of the Agency for Healthcare Research and Quality, the Administrator of the Centers for Medicare and Medicaid Services, the Director of the Office for Minority Health, and the heads of appropriate State agencies, shall convene a working group with members of accreditation organizations and other quality standard setting organizations to develop guidelines to evaluate and report on the health and healthcare of minority populations served by health centers, health plans, hospitals, and other federally funded health entities.  
(2)ReportNot later than 6 months after the convening of the working group under paragraph (1), the working group shall submit a report to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including guidelines and recommendations on how each accreditation body will work with constituent members to ensure the adoption of such guidelines.  
(3)Demonstration projectsThe Secretary, acting through the Administrator of the Centers for Medicare and Medicaid Services, shall award grants for the establishment of demonstration projects to assess the impact of providing financial incentives for the reporting and analysis of the quality of minority healthcare by hospitals, health plans, health centers, and other healthcare entities.  
(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2007 through 2012.  
(i)Preparation of Health professionals To provide Healthcare to minority populationsThe Secretary, in collaboration with the Director of the Bureau of Health Professions and the Deputy Assistant Secretary for Minority Health Disparity Elimination, shall require that health professional schools that receive Federal funds train future health professionals to provide culturally and linguistically appropriate healthcare to diverse populations. ; and  
(11)by striking subsection (k) (as so redesignated) and inserting the following: 
 
(k)Authorization of appropriationsFor the purpose of carrying out this section (other than subsection (h)), there is authorized to be appropriated $100,000,000 for fiscal year 2006, and such sums as may be necessary for each of fiscal years 2007 through 2012. .  
405.Establishment of the Indian Health Service as an agency of the Public Health Service 
(a)Establishment 
(1)In generalIn order to more effectively and efficiently carry out the responsibilities, authorities, and functions of the United States to provide healthcare services to Indians and Indian tribes, as are or may be hereafter provided by Federal statute or treaties, there is established within the Public Health Service of the Department of Health and Human Services the Indian Health Service.  
(2)Assistant Secretary of Indian HealthThe Service shall be administered by an Assistant Secretary of Indian Health, who shall be appointed by the President, by and with the advice and consent of the Senate. The Assistant Secretary shall report to the Secretary. Effective with respect to an individual appointed by the President, by and with the advice and consent of the Senate the term of service of the Assistant Secretary shall be 4 years. An Assistant Secretary may serve more than 1 term.  
(b)AgencyThe Service shall be an agency within the Public Health Service of the Department, and shall not be an office, component, or unit of any other agency of the Department.  
(c)Functions and dutiesThe Secretary shall carry out through the Assistant Secretary of the Service— 
(1)all functions which were, on the day before the date of enactment of the Indian Health Care Amendments of 1988, carried out by or under the direction of the individual serving as Director of the Service on such day;  
(2)all functions of the Secretary relating to the maintenance and operation of hospital and health facilities for Indians and the planning for, and provision and utilization of, health services for Indians;  
(3)all health programs under which healthcare is provided to Indians based upon their status as Indians which are administered by the Secretary, including programs under— 
(A)the Indian Health Care Improvement Act;  
(B)the Act of November 2, 1921 (25 U.S.C. 13);  
(C)the Act of August 5, 1954 (42 U.S.C. 2001, et seq.);  
(D)the Act of August 16, 1957 (42 U.S.C. 2005 et seq.);  
(E)the Indian Self-Determination Act (25 U.S.C. 450f, et seq.); and  
(F)title XXIX of the Public Health Service Act; and  
(4)all scholarship and loan functions carried out under title I of the Indian Health Care Improvement Act.  
(d)Authority 
(1)In generalThe Secretary, acting through the Assistant Secretary, shall have the authority— 
(A)except to the extent provided for in paragraph (2), to appoint and compensate employees for the Service in accordance with title 5, United States Code;  
(B)to enter into contracts for the procurement of goods and services to carry out the functions of the Service; and  
(C)to manage, expend, and obligate all funds appropriated for the Service.  
(2)Personnel actionsNotwithstanding any other provision of law, the provisions of section 12 of the Act of June 18, 1934 (48 Stat. 986; 25 U.S.C. 472), shall apply to all personnel actions taken with respect to new positions created within the Service as a result of its establishment under subsection (a).  
(e)Rate of pay 
(1)Positions at level IVSection 5315 of title 5, United States Code, is amended by striking the following: Assistant Secretaries of Health and Human Services (6). and inserting Assistant Secretaries of Health and Human Services (7)..  
(2)Positions at level vSection 5316 of such title is amended by striking the following: Director, Indian Health Service, Department of Health and Human Services..  
(f)Duties of Assistant Secretary for Indian HealthSection 601 of the Indian Health Care Improvement Act (25 U.S.C. 1661) is amended in subsection (a)— 
(1)by inserting (1) after (a);  
(2)in the second sentence of paragraph (1), as so designated, by striking a Director, and inserting the Assistant Secretary for Indian Health,;  
(3)by striking the third sentence of paragraph (1), as so designated, and all that follows through the end of the subsection (a) of such section and inserting the following: The Assistant Secretary for Indian Health shall carry out the duties specified in paragraph (2).; and  
(4)by adding after paragraph (1) the following: 
 
(2)The Assistant Secretary for Indian Health shall— 
(A)report directly to the secretary concerning all policy and budget-related matters affecting Indian health;  
(B)collaborate with the Assistant Secretary for Health concerning appropriate matters of Indian health that affect the agencies of the Public Health Service;  
(C)advise each Assistant Secretary of the Department of Health and Human Services concerning matters of Indian health with respect to which that Assistant Secretary has authority and responsibility;  
(D)advise the heads of other agencies and programs of the Department of Health and Human Services concerning matters of Indian health with respect to which those heads have authority and responsibility; and  
(E)coordinate the activities of the Department of Health and Human Services concerning matters of Indian health. .  
(g)Continued Service by incumbentThe individual serving in the position of Director of the Indian Health Service on the date preceding the date of enactment of this Act may serve as Assistant Secretary for Indian Health, at the pleasure of the President after the date of enactment of this Act.  
(h)Conforming amendments 
(1)Amendments to Indian Health Care Improvement ActThe Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.) is amended— 
(A)in section 601— 
(i)in subsection (c), by striking Director of the Indian Health Service both places it appears and inserting Assistant Secretary for Indian Health; and  
(ii)in subsection (d), by striking Director of the Indian Health Service and inserting Assistant Secretary for Indian Health; and  
(B)in section 816(c)(1), by striking Director of the Indian Health Service and inserting Assistant Secretary for Indian Health.  
(2)Amendments to other provisions of lawThe following provisions are each amended by striking Director of the Indian Health Service each place it appears and inserting Assistant Secretary for Indian Health: 
(A)Section 203(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 761b(a)(1)).  
(B)Subsections (b) and (e) of section 518 of the Federal Water Pollution Control Act (33 U.S.C. 1377 (b) and (e)).  
(C)Section 803B(d)(1) of the Native American Programs Act of 1974 (42 U.S.C. 2991b–2(d)(1)).  
(i)ReferencesReference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or relating to the Director of the Indian Health Service shall be deemed to refer to the Assistant Secretary for Indian Health.  
(j)DefinitionsFor purposes of this section, the definitions contained in section 4 of the Indian Health Care Improvement Act shall apply.  
406.Establishment of individual offices of minority health within agencies of the Public Health ServiceTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by inserting after section 1707 the following section: 
 
1707A.Individual offices of Minority Health within public Health Service 
(a)In generalThe head of each agency specified in subsection (b)(1) shall establish within the agency an office to be known as the Office of Minority Health and Racial, Ethnic, and Primary Language Health Disparities Elimination. Each such Office shall be headed by a director, who shall be appointed by the head of the agency within which the Office is established, and who shall report directly to the head of the agency. The head of such agency shall carry out this section (as this section relates to the agency) acting through such Director.  
(b)Specified agencies 
(1)In generalThe agencies referred to in subsection (a) are the following: 
(A)The Centers for Disease Control and Prevention.  
(B)The Health Resources and Services Administration.  
(C)The Substance Abuse and Mental Health Services Administration; and  
(D)The Administration on Aging.  
(c)CompositionThe head of each specified agency shall ensure that the officers and employees of the minority health office of the agency are, collectively, experienced in carrying out community-based health programs for each of the various racial and ethnic minority groups that are present in significant numbers in the United States.  
(d)DutiesEach Director of a minority health office shall establish and monitor the programs of the specified agency of such office in order to carry out the following: 
(1)Determine the extent to which the purposes of the programs are being carried out with respect to racial and ethnic minority groups;  
(2)Determine the extent to which members of such groups are represented among the Federal officers and employees who administer the programs; and  
(3)Make recommendations to the head of such agency on carrying out the programs with respect to such groups. In the case of programs that provide services, such recommendations shall include recommendations toward ensuring that— 
(A)the services are equitably delivered with respect to racial and ethnic minority groups;  
(B)the programs provide the services in the language and cultural context that is most appropriate for the individuals for whom the services are intended; and  
(C)the programs utilize racial and ethnic minority community-based organizations to deliver services.  
(e)Biennial reports to SecretaryThe head of each specified agency shall submit to the Secretary for inclusion in each biennial report describing— 
(1)the extent to which the minority health office of the agency employs individuals who are members of racial and ethnic minority groups, including a specification by minority group of the number of such individuals employed by such office.  
(f)Funding 
(1)AllocationsOf the amounts appropriated for a specified agency for a fiscal year, the Secretary must designate an appropriate amount of funds for the purpose of carrying out activities under this section through the minority health office of the agency. In reserving an amount under the preceding sentence for a minority health office for a fiscal year, the Secretary shall reduce, by substantially the same percentage, the amount that otherwise would be available for each of the programs of the designated agency involved.  
(2)Availability of funds for staffingThe purposes for which amounts made available under paragraph may be expended by a minority health office include the costs of employing staff for such office. .  
407.Office of Minority Health at the Centers for Medicare and Medicaid Services 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall establish within the Centers for Medicare and Medicaid Services an Office of Minority Health (referred to in this section as the Office).  
(b)DutiesThe Office shall be responsible for the coordination and facilitation of activities of the Centers for Medicare and Medicaid Services to improve minority health and healthcare and to reduce racial and ethnic disparities in health and healthcare, which shall include— 
(1)creating a strategic plan, which shall be made available for public review, to improve the health and healthcare of Medicare, Medicaid, and SCHIP beneficiaries;  
(2)promoting agency-wide policies relating to healthcare delivery and financing that could have a beneficial impact on the health and healthcare of minority populations;  
(3)assisting health plans, hospitals, and other health entities in providing culturally and linguistically appropriate healthcare services;  
(4)increasing awareness and outreach activities for minority healthcare consumers and providers about the causes and remedies for health and healthcare disparities;  
(5)developing grant programs and demonstration projects to identify, implement and evaluate innovative approaches to improving the health and healthcare of minority beneficiaries in the Medicare, Medicaid, and SCHIP programs;  
(6)considering incentive programs relating to reimbursement that would reward health entities for providing quality healthcare for minority populations using established benchmarks for quality of care;  
(7)collaborating with the compliance office to ensure compliance with the anti-discrimination provisions under title VI of the Civil Rights Act of 1964;  
(8)identifying barriers to enrollment in public programs under the jurisdiction of the Centers for Medicare and Medicaid Services;  
(9)monitoring and evaluating on a regular basis the success of minority health programs and initiatives;  
(10)publishing an annual report about the activities of the Centers for Medicare and Medicaid Services relating to minority health improvement; and  
(11)other activities determined appropriate by the Secretary of Health and Human Services.  
(c)StaffThe staff at the Office shall include— 
(1)one or more individuals with expertise in minority health and racial and ethnic health disparities; and  
(2)one or more individuals with expertise in healthcare financing and delivery in underserved communities.  
(d)CoordinationIn carrying out its duties under this section, the Office shall coordinate with— 
(1)the Office of Minority Health in the Office of the Secretary of Health and Human Services;  
(2)the National Centers for Minority Health and Health Disparities in the National Institutes of Health; and  
(3)the Office of Minority Health in the Centers for Disease Control and Prevention.  
(e)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $10,000,000 for fiscal year 2006, and such sums may be necessary for each of fiscal years 2007 through 2012.  
408.Office of Minority Affairs at the Food and Drug AdministrationChapter IX of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 391 et seq.) is amended by adding at the end the following: 
 
908.Office of Minority Affairs 
(a)In generalNot later than 60 days after the date of enactment of this section, the Secretary shall establish within the Office of the Commissioner of Food and Drugs an Office of Minority Affairs (referred to in this section as the Office).  
(b)DutiesThe Office shall be responsible for the coordination and facilitation of activities of the Food and Drug Administration to improve minority health and healthcare and to reduce racial and ethnic disparities in health and healthcare, which shall include— 
(1)promoting policies in the development and review of medical products that reduce racial and ethnic disparities in health and healthcare;  
(2)encouraging appropriate data collection, analysis, and dissemination of racial and ethnic differences using, at a minimum, the categories described in the 1997 Office of Management and Budget standards, in response to different therapies in both adult and pediatric populations;  
(3)providing, in coordination with other appropriate government agencies, education, training, and support to increase participation of minority patients and physicians in clinical trials;  
(4)collecting and analyzing data using, at a minimum, the categories described in the 1997 Office of Management and Budget standards, on the number of participants from minority racial and ethnic backgrounds in clinical trials used to support medical product approvals;  
(5)the identification of methods to reduce language and literacy barriers; and  
(6)publishing an annual report about the activities of the Food and Drug Administration pertaining to minority health.  
(c)StaffThe staff of the Office shall include— 
(1)one or more individuals with expertise in the design and conduct of clinical trials of drugs, biological products, and medical devices; and  
(2)one or more individuals with expertise in therapeutic classes or disease states for which medical evidence suggests a difference based on race or ethnicity.  
(d)CoordinationIn carrying out its duties under this section, the Office shall coordinate with— 
(1)the Office of Minority Health in the Office of the Secretary of Health and Human Services;  
(2)the National Center for Minority Health and Health Disparities in the National Institutes of Health; and  
(3)the Office of Minority Health in the Centers for Disease Control and Prevention.  
(e)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2007 through 2012. .  
409.Safety and effectiveness of drugs with respect to racial and ethnic background 
(a)In generalChapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding after section 505B the following: 
 
505C.Safety and effectiveness of drugs with respect to racial and ethnic background 
(a)Pre-Approval studiesIf there is evidence that there may be a disparity on the basis of racial or ethnic background as to the safety or effectiveness of a drug, then— 
(1) 
(A)the investigations required under section 505(b)(1)(A) shall include adequate and well-controlled investigations of the disparity; or  
(B)the evidence required under section 351(a) of the Public Health Service Act for approval of a biologics license application for the drug shall include adequate and well-controlled investigations of the disparity; and  
(2)if the investigations confirm that there is a disparity, the labeling of the drug shall include appropriate information about the disparity.  
(b)Post-Market studies 
(1)In generalIf there is evidence that there may be a disparity on the basis of racial or ethnic background as to the safety or effectiveness of a drug for which there is an approved application under section 505 or a license under section 351 of the Public Health Service Act, the Secretary may by order require the holder of the approved application or license to conduct, by a date specified by the Secretary, post-marketing studies to investigate the disparity.  
(2)LabelingIf the Secretary determines that the post-market studies confirm that there is a disparity described in paragraph (1), the labeling of the drug shall include appropriate information about the disparity.  
(3)Study designThe Secretary may specify all aspects of study design, including the number of studies and study participants, in the order requiring post-market studies of the drug.  
(4)Modifications of study designThe Secretary may by order modify any aspect of the study design as necessary after issuing an order under paragraph (1).  
(5)Study resultsThe results from studies required under paragraph (1) shall be submitted to the Secretary as supplements to the drug application or biological license application.  
(c)DisparityThe term evidence that there may be a disparity on the basis of racial or ethnic background for adult and pediatric populations as to the safety or effectiveness of a drug includes— 
(1)evidence that there is a disparity on the basis of racial or ethnic background as to safety or effectiveness of a drug in the same chemical class as the drug;  
(2)evidence that there is a disparity on the basis of racial or ethnic background in the way the drug is metabolized; and  
(3)other evidence as the Secretary may determine.  
(d)Applications under Section 505(b)(2) and 505(j) 
(1)In generalA drug for which an application has been submitted or approved under section 505(j) shall not be considered ineligible for approval under that section or misbranded under section 502 on the basis that the labeling of the drug omits information relating to a disparity on the basis of racial or ethnic background as to the safety or effectiveness of the drug, whether derived from investigations or studies required under this section or derived from other sources, when the omitted information is protected by patent or by exclusivity under clause (iii) or (iv) of section 505(j)(5)(D).  
(2)LabelingNotwithstanding clauses (iii) and (iv) of section 505(j)(5)(D), the Secretary may require that the labeling of a drug approved under section 505(j) that omits information relating to a disparity on the basis of racial or ethnic background as to the safety or effectiveness of the drug include a statement of any appropriate contraindications, warnings, or precautions related to the disparity that the Secretary considers necessary. .  
(b)EnforcementSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following: 
 
(w) 
(1)If it is a drug and the holder of the approved application under section 505 or license under section 351 of the Public Health Service Act for the drug has failed to complete the investigations or studies, or comply with any other requirement, of section 505C. .  
(c)Drug feesSection 736(a)(1)(A)(ii) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379h) is amended by adding after required the following: , including supplements required under section 505C of the Act.  
410.United States Commission on Civil Rights 
(a)Coordination within Department of Justice of activities regarding Health disparitiesSection 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a) is amended— 
(1)in paragraph (1)(B), by striking and at the end;  
(2)in paragraph (2), in the matter after and below subparagraph (D), by striking the period and inserting ; and; and  
(3)by adding at the end the following: 
 
(3)shall, with respect to activities carried out in healthcare and correctional facilities toward the goal of eliminating health disparities between the general population and members of racial or ethnic minority groups, coordinate such activities of— 
(A)the Office for Civil Rights within the Department of Justice;  
(B)the Office of Justice Programs within the Department of Justice;  
(C)the Office for Civil Rights within the Department of Health and Human Services; and  
(D)the Office of Minority Health within the Department of Health and Human Services (headed by the Deputy Assistant Secretary for Minority Health Disparity Elimination). .  
(b)Authorization of appropriationsSection 5 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975c) is amended by striking the first sentence and inserting the following: For the purpose of carrying out this Act, there are authorized to be appropriated $30,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012..  
411.Sense of Congress concerning full funding of activities to eliminate racial and ethnic health disparities 
(a)FindingsCongress makes the following findings: 
(1)The health status of the American populace is declining and the United States currently ranks below most industrialized nations in health status measured by longevity, sickness, and mortality.  
(2)Racial and ethnic minority populations tend have the poorest health status and face substantial cultural, social, and economic barriers to obtaining quality healthcare.  
(3)Efforts to improve minority health have been limited by inadequate resources (funding, staffing, and stewardship) and accountability.  
(b)Sense of CongressIt is the sense of Congress that— 
(1)funding should be doubled by fiscal year 2007 for the National Center for Minority Health Disparities, the Office of Civil Rights in the Department of Health and Human Services, the National Institute of Nursing Research, and the Office of Minority Health;  
(2)adequate funding by fiscal year 2007, and subsequent funding increases, should be provided for health professions training programs, the Racial and Ethnic Approaches to Community Health (REACH) at the Center for Disease Control and Prevention, the Minority HIV/AIDS Initiative, and the Excellence Centers to Eliminate Ethnic/Racial Disparities (EXCEED) Program at the Agency for Healthcare Research and Quality;  
(3)current and newly-created health disparity elimination incentives, programs, agencies, and departments under this Act (and the amendments made by this Act) should receive adequate staffing and funding by fiscal year 2007; and  
(4)stewardship and accountability should be provided by Congress and the President for health disparity elimination.  
412.Guidelines for disease screening for minority patients 
(a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall convene a series of meetings to develop guidelines for disease screening for minority patient populations which have a higher than average risk for many chronic diseases and cancers.  
(b)ParticipantsIn convening meetings under subsection (a), the Secretary shall ensure that meeting participants include representatives of— 
(1)professional societies and associations;  
(2)minority health organizations;  
(3)healthcare researchers and providers, including those with expertise in minority health;  
(4)Federal health agencies, including the Office of Minority Health and the National Institutes of Health; and  
(5)other experts determined appropriate by the Secretary.  
(c)DiseasesScreening guidelines for minority populations shall be developed under subsection (a) for— 
(1)hypertension;  
(2)hypercholesterolemia;  
(3)diabetes;  
(4)cardiovascular disease;  
(5)prostate cancer;  
(6)breast cancer;  
(7)colon cancer;  
(8)kidney disease;  
(9)glaucoma; and  
(10)other diseases determined appropriate by the Secretary.  
(d)DisseminationNot later than 24 months after the date of enactment of this title, the Secretary shall publish and disseminate to healthcare provider organizations the guidelines developed under subsection (a).  
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, sums as may be necessary for each of fiscal years 2007 through 2012.  
BImproving environmental justice 
421.DefinitionsFor purposes of this subtitle: 
(1)Environmental justice 
(A)In generalThe term environmental justice means the fair treatment of people of all races, cultures, and socioeconomic groups with respect to the development, adoption, implementation, and enforcement of laws, regulations, and policies affecting the environment.  
(B)Fair treatmentThe term fair treatment means policies and practices that will minimize the likelihood that a minority, low-income, or Native American community will bear a disproportionate share of the adverse environmental consequences, or be denied reasonable access to the environmental benefits, resulting from implementation of a Federal program or policy.  
(2)Federal AgencyThe term Federal agency means— 
(A)each Federal entity represented on the Working Group;  
(B)any other entity that conducts any Federal program or activity that substantially affects human health or the environment; and  
(C)each Federal agency that implements any program, policy, or activity applicable to Native Americans.  
(3)Working GroupThe term Working Group means the interagency working group established by section 423.  
(4)Advisory CommitteeThe term the Advisory Committee means the advisory committee established by section 425.  
422.Environmental justice responsibilities of Federal agencies 
(a)Environmental justice missionTo the greatest extent practicable, the head of each Federal agency shall make achieving environmental justice part of its mission by identifying and addressing, as appropriate, disproportionately high and adverse human health or environmental effects of its programs, policies, and activities on minority and low-income populations in the United States and its territories and possessions, including the District of Columbia, the Commonwealth of Puerto Rico, Virgin Islands, Guam, and the Commonwealth of the Mariana Islands.  
(b)NondiscriminationEach Federal agency shall conduct its programs, policies, and activities in a manner that ensures that such programs, policies, and activities do not have the effect of excluding any person or group from participation in, denying any person or group the benefits of, or subjecting any person or group to discrimination under, such programs, policies, and activities, because of race, color, national origin, or income.  
423.Interagency environmental justice working group 
(a)Creation and compositionThere is hereby established the Interagency Working Group on Environmental Justice, comprising the heads of the following executive agencies and offices, or their designees: 
(1)The Department of Defense.  
(2)The Department of Health and Human Services.  
(3)The Department of Housing and Urban Development.  
(4)The Department of Homeland Security.  
(5)The Department of Labor.  
(6)The Department of Agriculture.  
(7)The Department of Transportation.  
(8)The Department of Justice;  
(9)The Department of the Interior.  
(10)The Department of Commerce.  
(11)The Department of Energy.  
(12)The Environmental Protection Agency.  
(13)The Office of Management and Budget.  
(14)Any other official of the United States that the President may designate.  
(b)FunctionsThe Working Group shall— 
(1)provide guidance to Federal agencies on criteria for identifying disproportionately high and adverse human health or environmental effects on minority, low-income, and Native American populations;  
(2)coordinate with, provide guidance to, and serve as a clearinghouse for, each Federal agency as it develops or revises an environmental justice strategy as required by this subtitle, in order to ensure that the administration, interpretation and enforcement of programs, activities, and policies are undertaken in a consistent manner;  
(3)assist in coordinating research by, and stimulating cooperation among, the Environmental Protection Agency, the Department of Health and Human Services, the Department of Housing and Urban Development, and other Federal agencies conducting research or other activities in accordance with section 424;  
(4)assist in coordinating data collection, maintenance, and analysis required by this subtitle;  
(5)examine existing data and studies on environmental justice;  
(6)hold public meetings and otherwise solicit public participation and consider complaints as required under subsection (c);  
(7)develop interagency model projects on environmental justice that evidence cooperation among Federal agencies; and  
(8)in coordination with the Department of the Interior and after consultation with tribal leaders, coordinate steps to be taken pursuant to this subtitle that affect or involve federally-recognized Indian Tribes.  
(c)Public participationThe Working Group shall— 
(1)hold public meetings and otherwise solicit public participation, as appropriate, for the purpose of fact-finding with regard to implementation of this subtitle, and prepare for public review a summary of the comments and recommendations provided; and  
(2)receive, consider, and in appropriate instances conduct inquiries concerning complaints regarding environmental justice and the implementation of this subtitle by Federal agencies.  
(d)Annual reports 
(1)In generalEach fiscal year following enactment of this Act, the Working Group shall submit to the President, through the Office of the Deputy Assistant to the President for Environmental Policy and the Office of the Assistant to the President for Domestic Policy, a report that describes the implementation of this subtitle, including, but not limited to, a report of the final environmental justice strategies described in section 424 of this subtitle and annual progress made in implementing those strategies.  
(2)Copy of reportThe President shall transmit to the Speaker of the House of Representatives and the President of the Senate a copy of each report submitted to the President pursuant to paragraph (1).  
(e)Conforming changeThe Interagency Working Group on Environmental Justice established under Executive Order No. 12898, dated February 11, 1994, is abolished.  
424.Federal agency strategies 
(a)Agency-Wide strategiesEach Federal agency shall develop an agency-wide environmental justice strategy that identifies and addresses disproportionally high and adverse human health or environmental effects or disproportionally low benefits of its programs, policies, and activities with respect to minority, low-income, and Native American populations.  
(b)RevisionsEach strategy developed pursuant to subsection (a) shall identify programs, policies, planning, and public participation processes, rulemaking, and enforcement activities related to human health or the environment that should be revised to— 
(1)promote enforcement of all health and environmental statutes in areas with minority, low-income, or Native American populations;  
(2)ensure greater public participation;  
(3)improve research and data collection relating to the health of and environment of minority, low-income, and Native American populations; and  
(4)identify differential patterns of use of natural resources among minority, low-income, and Native American populations.  
(c)TimetablesEach strategy developed pursuant to subsection (a) shall include, where appropriate, a timetable for undertaking revisions identified pursuant to subsection (b).  
425.Federal Environmental Justice Advisory Committee 
(a)EstablishmentThere is established a committee to be known as the Federal Environmental Justice Advisory Committee.  
(b)DutiesThe Advisory Committee shall provide independent advice and recommendations to the Environmental Protection Agency and the Working Group on areas relating to environmental justice, which may include any of the following: 
(1)Advice on Federal agencies’ framework development for integrating socioeconomic programs into strategic planning, annual planning, and management accountability for achieving environmental justice results agency-wide.  
(2)Advice on measuring and evaluating agencies’ progress, quality, and adequacy in planning, developing, and implementing environmental justice strategies, projects, and programs.  
(3)Advice on agencies’ existing and future information management systems, technologies, and data collection, and the conduct of analyses that support and strengthen environmental justice programs in administrative and scientific areas.  
(4)Advice to help develop, facilitate, and conduct reviews of the direction, criteria, scope, and adequacy of the Federal agencies’ scientific research and demonstration projects relating to environmental justice.  
(5)Advice for improving how the Environmental Protection Agency and others participate, cooperate, and communicate within that agency and between other Federal agencies, State or local governments, federally recognized Tribes, environmental justice leaders, interest groups, and the public.  
(6)Advice regarding the Environmental Protection Agency’s administration of grant programs relating to environmental justice assistance (not to include the review or recommendations of individual grant proposals or awards).  
(7)Advice regarding agencies’ awareness, education, training, and other outreach activities involving environmental justice.  
(c)Advisory CommitteeThe Advisory Committee shall be considered an advisory committee within the meaning of the Federal Advisory Committee Act (5 U.S.C. App.).  
(d)Membership 
(1)In generalThe Advisory Committee shall be composed of 21 members to be appointed in accordance with paragraph (2). Members shall include representatives of— 
(A)community-based groups;  
(B)industry and business;  
(C)academic and educational institutions;  
(D)minority health organizations;  
(E)State and local governments, federally recognized tribes, and indigenous groups; and  
(F)nongovernmental and environmental groups.  
(2)AppointmentsOf the members of the Advisory Committee— 
(A)five members shall be appointed by the majority leader of the Senate;  
(B)five members shall be appointed by the minority leader of the Senate;  
(C)five members shall be appointed by the Speaker of the House of Representatives;  
(D)five members shall be appointed by the minority leader of the House of Representatives; and  
(E)one member to be appointed by the President.  
(e)MeetingsThe Advisory Committee shall meet at least twice annually. Meetings shall occur as needed and approved by the Director of the Office of Environmental Justice of the Environmental Protection Agency, who shall serve as the officer required to be appointed under section 10(e) of the Federal Advisory Committee Act (5 U.S.C. App.) with respect to the Committee (in this subsection referred to as the Designated Federal Officer). The Administrator of the Environmental Protection Agency may pay travel and per diem expenses of members of the Advisory Committee when determined necessary and appropriate. The Designated Federal Officer or a designee of such Officer shall be present at all meetings, and each meeting will be conducted in accordance with an agenda approved in advance by such Officer. The Designated Federal Officer may adjourn any meeting when the Designated Federal Officer determines it is in the public interest to do so. As required by the Federal Advisory Committee Act, meetings of the Advisory Committee shall be open to the public unless the President determines that a meeting or a portion of a meeting may be closed to the public in accordance with subsection (c) of section 552b of title 5, United States Code. Unless a meeting or portion thereof is closed to the public, the Designated Federal Officer shall provide an opportunity for interested persons to file comments before or after such meeting or to make statements to the extent that time permits.  
(f)DurationThe Advisory Committee shall remain in existence until otherwise provided by law.  
426.Human health and environmental research, data collection and analysis 
(a)Disproportionate impactTo the extent permitted by other applicable law, including section 552a of title 5, United States Code, popularly known as the Privacy Act of 1974, the Administrator of the Environmental Protection Agency, or the head of such other Federal agency as the President may direct, shall collect, maintain, and analyze information assessing and comparing environmental and human health risks borne by populations identified by race, national origin, or income. To the extent practical and appropriate, Federal agencies shall use this information to determine whether their programs, policies, and activities have disproportionally high and adverse human health or environmental effects on, or disproportionally low benefits for, minority, low-income, and Native American populations.  
(b)Information related to Non-Federal facilitiesIn connection with the development and implementation of agency strategies in section 424, the Administrator of the Environmental Protection Agency, or the head of such other Federal agency as the President may direct, shall collect, maintain, and analyze information on the race, national origin, and income level, and other readily accessible and appropriate information, for areas surrounding facilities or sites expected to have a substantial environmental, human health, or economic effect on the surrounding populations, if such facilities or sites become the subject of a substantial Federal environmental administrative or judicial action.  
(c)Impact from Federal facilitiesThe Administrator of the Environmental Protection Agency, or the head of such other Federal agency as the President may direct, shall collect, maintain, and analyze information on the race, national origin, and income level, and other readily accessible and appropriate information, for areas surrounding Federal facilities that are— 
(1)subject to the reporting requirements under the Emergency Planning and Community Right-to-Know Act (42 U.S.C. 11001 et seq.) as mandated in Executive Order No. 12856; and  
(2)expected to have a substantial environmental, human health, or economic effect on surrounding populations.  
(d)Information sharing 
(1)In generalIn carrying out the responsibilities in this section, each Federal agency, to the extent practicable and appropriate, shall share information and eliminate unnecessary duplication of efforts through the use of existing data systems and cooperative agreements among Federal agencies and with State, local, and tribal governments.  
(2)Public availabilityExcept as prohibited by other applicable law, information collected or maintained pursuant to this section shall be made available to the public.  
(e)Public commentFederal agencies shall provide minority, low-income, and Native American populations the opportunity to participate in the development, design, and conduct of activities undertaken pursuant to this section.  
VHealth Empowerment Zones 
501.Health empowerment zones 
(a)Health empowerment zone programs 
(1)GrantsThe Secretary, acting through the Administrator of the Health Resources and Services Administration and the Deputy Assistant Secretary for Minority Health Disparity Elimination, and in cooperation with the Director of the Office of Community Services and the Director of the National Center for Minority Health and Health Disparities, shall make grants to partnerships of private and public entities to establish health empowerment zone programs in communities that disproportionately experience disparities in health status and healthcare for the purpose described in paragraph (2).  
(2)Use of funds 
(A)In generalSubject to subparagraph (B), the purpose of a health empowerment zone program under this section shall be to assist individuals, businesses, schools, minority health associations, non-profit organizations, community-based organizations, hospitals, healthcare clinics, foundations, and other entities in communities that disproportionately experience disparities in health status and healthcare which are seeking— 
(i)to improve the health or environment of minority individuals in the community and to reduce disparities in health status and healthcare by assisting individuals in accessing Federal programs; and  
(ii)to coordinate the efforts of governmental and private entities regarding the elimination of racial and ethnic disparities in health status and healthcare.  
(B)Medicare and MedicaidA health empowerment zone program under this section shall not provide any assistance (other than referral and follow-up services) that is duplicative of programs under title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 and 1396 et seq.).  
(3)DistributionThe Secretary shall make at least 1 grant under this section to a partnership for a health empowerment zone program in communities that disproportionately experience disparities in health status and healthcare that is located in a territory or possession of the United States.  
(4)ApplicationTo obtain a grant under this section, a partnership shall submit to the Secretary an application in such form and in such manner as the Secretary may require. An application under this paragraph shall— 
(A)demonstrate that the communities to be served by the health empowerment zone program are those that disproportionately experience disparities in health status and healthcare;  
(B)set forth a strategic plan for accomplishing the purpose described in paragraph (2), by— 
(i)describing the coordinated health, economic, human, community, and physical development plan and related activities proposed for the community;  
(ii)describing the extent to which local institutions and organizations have contributed and will contribute to the planning process and implementation;  
(iii)identifying the projected amount of Federal, State, local, and private resources that will be available in the area and the private and public partnerships to be used (including any participation by or cooperation with universities, colleges, foundations, non-profit organizations, medical centers, hospitals, health clinics, school districts, or other private and public entities);  
(iv)identifying the funding requested under any Federal program in support of the proposed activities;  
(v)identifying benchmarks for measuring the success of carrying out the strategic plan;  
(vi)demonstrating the ability to reach and service the targeted underserved minority community populations in a culturally appropriate and linguistically responsive manner; and  
(vii)demonstrating a capacity and infrastructure to provide long-term community response that is culturally appropriate and linguistically responsive to communities that disproportionately experience disparities in health and healthcare; and  
(C)include such other information as the Secretary may require.  
(5)PreferenceIn awarding grants under this subsection, the Secretary shall give preference to proposals from indigenous community entities that have an expertise in providing culturally appropriate and linguistically responsive services to communities that disproportionately experience disparities in health and health care.  
(b)Federal assistance for Health empowerment zone grant programsThe Secretary, the Administrator of the Small Business Administration, the Secretary of Agriculture, the Secretary of Education, the Secretary of Labor, and the Secretary of Housing and Urban Development shall each— 
(1)where appropriate, provide entity-specific technical assistance and evidence-based strategies to communities that disproportionately experience disparities in health status and healthcare to further the purposes served by a health empowerment zone program established with a grant under subsection (a);  
(2)identify all programs administered by the Department of Health and Human Services, Small Business Administration, Department of Agriculture, Department of Education, Department of Labor, and the Department of Housing and Urban Development, respectively, that may be used to further the purpose of a health empowerment zone program established with a grant under subsection (a); and  
(3)in administering any program identified under paragraph (2), consider the appropriateness of giving priority to any individual or entity located in communities that disproportionately experience disparities in health status and healthcare served by a health empowerment zone program established with a grant under subsection (a), if such priority would further the purpose of the health empowerment zone program.  
(c)Health empowerment zone Coordinating Committee 
(1)EstablishmentFor each health empowerment zone program established with a grant under subsection (a), the Secretary acting through the Director of Office of Minority Health and the Administrator of the Health Resources and Services Administration shall establish a health empowerment zone coordinating committee.  
(2)DutiesEach coordinating committee established, in coordination with the Deputy Assistant Secretary for Minority Health Disparity Elimination and the Administrator of the Health Resources and Services Administration, shall provide technical assistance and evidence-based strategies to the grant recipient involved, including providing guidance on research, strategies, health outcomes, program goals, management, implementation, monitoring, assessment, and evaluation processes.  
(3)Membership 
(A)AppointmentThe Deputy Assistant Secretary for Minority Health Disparity Elimination and the Administrator of the Health Resources and Services Administration, in consultation with the respective grant recipient shall appoint the members of each coordinating committee.  
(B)CompositionThe Deputy Assistant Secretary for Minority Health Disparity Elimination, and the Administrator of the Health Resources and Services Administration shall ensure that each coordinating committee established— 
(i)has not more than 20 members;  
(ii)includes individuals from communities that disproportionately experience disparities in health status and healthcare;  
(iii)includes community leaders and leaders of community-based organizations;  
(iv)includes representatives of academia and lay and professional organizations and associations including those having expertise in medicine, technical, social and behavioral science, health policy, advocacy, cultural and linguistic competency, research management, and organization; and  
(v)represents a reasonable cross-section of knowledge, views, and application of expertise on societal, ethical, behavioral, educational, policy, legal, cultural, linguistic, and workforce issues related to eliminating disparities in health and healthcare.  
(C)Individual qualificationsThe Deputy Assistant Secretary for Minority Health Disparity Elimination and the Administrator of the Health Resources and Services Administration may not appoint an individual to serve on a coordinating committee unless the individual meets the following qualifications: 
(i)The individual is not employed by the Federal Government.  
(ii)The individual has appropriate experience, including experience in the areas of community development, cultural and linguistic competency, reducing and eliminating racial and ethnic disparities in health and health care, or minority health.  
(D)SelectionIn selecting individuals to serve on a coordinating committee, the Deputy Assistant Secretary for Minority Health Disparity Elimination and the Administrator Health Resources and Services Administration shall give due consideration to the recommendations of the Congress, industry leaders, the scientific community (including the Institute of Medicine), academia, community based non-profit organizations, minority health and related organizations, the education community, State and local governments, and other appropriate organizations.  
(E)ChairpersonThe Deputy Assistant Secretary for Minority Health Disparity Elimination and the Administrator of the Health Resources and Services Administration, in consultation with the members of the coordinating committee involved, shall designate a chairperson of the coordinating committee, who shall serve for a term of 3 years and who may be reappointed at the expiration of each such term.  
(F)TermsEach member of a coordinating committee shall be appointed for a term of 1 to 3 years in overlapping staggered terms, as determined by the Deputy Assistant Secretary for Minority Health Disparity Elimination and the Administrator of the Health Resources and Services Administration at the time of appointment, and may be reappointed at the expiration of each such term.  
(G)VacanciesA vacancy on a coordinating committee shall be filled in the same manner in which the original appointment was made.  
(H)CompensationEach member of a coordinating committee shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule for each day (including travel time) during which such member is engaged in the performance of the duties of the coordinating committee.  
(I)Travel expensesEach member of a coordinating committee shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.  
(4)MeetingsA coordinating committee shall meet 3 to 5 times each year, at the call of the coordinating committee’s chairperson and in consultation with the Deputy Assistant Secretary for Minority Health Disparity Elimination and the Administrator Health Resources and Services Administration.  
(5)ReportEach coordinating committee shall transmit to the Congress an annual report that, with respect to the health empowerment zone program involved, includes the following: 
(A)A review of the program’s effectiveness in achieving stated goals and outcomes.  
(B)A review of the program’s management and the coordination of the entities involved.  
(C)A review of the activities in the program’s portfolio and components.  
(D)An identification of policy issues raised by the program.  
(E)An assessment of the program’s capacity, infrastructure, and number of underserved minority communities reached.  
(F)Recommendations for new program goals, research areas, enhanced approaches, partnerships, coordination and management mechanisms, and projects to be established to achieve the program’s stated goals, to improve outcomes, monitoring, and evaluation.  
(G)A review of the degree of minority entity participation in the program, and an identification of a strategy to increase such participation.  
(H)Any other reviews or recommendations determined to be appropriate by the coordinating committee.  
(d)ReportThe Deputy Assistant Secretary for Minority Health Disparity Elimination and the Administrator of the Health Resources and Services Administration shall submit a joint annual report to the appropriate committees of Congress on the results of the implementation of programs under this section.  
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.  
 
